Exhibit 10.7

7 MAY 2009

GOVERNANCE AND SHAREHOLDERS AGREEMENT

between

LION/RALLY CAYMAN 8

and

LION/RALLY CAYMAN 7 L.P.

and

LION/RALLY CAYMAN 4

and

LION/RALLY CAYMAN 5

and

LION/RALLY CAYMAN 6

and

CENTRAL EUROPEAN DISTRIBUTION CORPORATION

WEIL, GOTSHAL & MANGES

One South Place London EC2M 2WG

Tel: +44 (0) 20 7903 1000    Fax: +44 (0) 20 7903 0990

www.weil.com



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1

  

DEFINITIONS

   1

2

  

CONTROL OF THE COMPANY

   11

3

  

ANTITRUST APPROVAL

   15

4

  

RESTRICTIONS ON DEALINGS WITH SECURITIES

   17

5

  

COMPLETION OF TRANSFERS

   17

6

  

CONDUCT OF THE COMPANY

   19

7

  

BOARD OF DIRECTORS

   19

8

  

MONITORING FEES

   20

9

  

NON-SOLICITATION

   21

10

  

LIMITED PARTNERSHIP AGREEMENT

   21

11

  

SELLERS’ PUT OPTION

   21

12

  

DEED OF ADHERENCE

   22

13

  

TERMINATION

   22

14

  

TAX AND VCOC

   23

15

  

ASSIGNMENT AND SUB-CONTRACTING

   24

16

  

EXCLUSION OF AGENCY, PARTNERSHIP OR JOINT VENTURE

   25

17

  

FURTHER ASSURANCE, CONFLICT AND COMPLIANCE WITH ARTICLES, ANTI-CORRUPTION

PROVISIONS

   25

18

  

ENTIRE AGREEMENT

   26

19

  

VARIATION

   26

20

  

WAIVER

   26

21

  

ILLEGALITY AND SEVERANCE

   26

22

  

RIGHTS OF THIRD PARTIES AND NO RECOURSE

   27

23

  

COUNTERPARTS

   27

24

  

NOTICES

   28

25

  

JURISDICTION

   29

26

  

GOVERNING LAW

   29

SCHEDULE 1     DEED OF ADHERENCE

   30

SCHEDULE 2     CEDC MINORITY RIGHTS

   32

SCHEDULE 3     JV PROVISIONS

   38

SCHEDULE 4     CAYMAN 5 MINORITY PROVISIONS

   42

SCHEDULE 5     DEFAULT GOVERNANCE PROVISIONS

   46

SCHEDULE 6     US “CHECK THE BOX” ELECTIONS

   54

 

i



--------------------------------------------------------------------------------

THIS AGREEMENT is made by Deed on 7 May 2009 between the following parties

 

(1)

LION/RALLY CAYMAN 8, a company incorporated in the Cayman Islands whose
registered office is at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands (the “General Partner”);

 

(2)

LION/RALLY CAYMAN 7 L.P., a Cayman Exempted Limited Partnership whose principal
place of business is at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands (“Cayman 7”), acting through its
general partner, the General Partner;

 

(3)

LION/RALLY CAYMAN 4, a company incorporated in the Cayman Islands whose
registered office is at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands (“Cayman 4”);

 

(4)

LION/RALLY CAYMAN 5, a company incorporated in the Cayman Islands whose
registered office is at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands (“Cayman 5”);

 

(5)

LION/RALLY CAYMAN 6, a company incorporated in the Cayman Islands whose
registered office is at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands (the “Company”); and

 

(6)

CENTRAL EUROPEAN DISTRIBUTION CORPORATION, a Delaware Corporation, the common
stock of which is listed on the NASDAQ Global Select Market under the symbol
“CEDC” and the principal executive office of which is located in Warsaw, Poland
at ul. Bobrowiecka 6, 02-728 Warszawa (“CEDC”).

WHEREAS

 

(A)

The Company was incorporated on 30 April 2009 under the laws of the Cayman
Islands as a private limited liability company.

 

(B)

Since its incorporation, the Company has not traded or undertaken any business
activities of any sort, has not given any security or incurred any indebtedness,
and no Shareholder nor Board resolutions of the Company have been passed, save
as required pursuant to the Transaction Documents.

 

(C)

At the date of this Agreement, Cayman 4 and Cayman 7 hold Ordinary Shares, and
Cayman 5 holds Preference Shares.

 

(D)

Under the terms of the Option Agreement, Cayman 7 has been granted options to
acquire the Ordinary Shares and Preference Shares held by the Lion Holdcos.

 

(E)

The General Partner, Cayman 7, Cayman 4, Cayman 5, CEDC, and the Company have
agreed to make provision for the management and administration of the affairs of
the Company on the terms and conditions set out in this Agreement.

NOW IT IS HEREBY AGREED as follows

 

1

DEFINITIONS

 

1.1

In this Agreement (including the recitals), except where the context otherwise
requires, the following words and expressions shall have the following meanings:

 

“€ Initial Cash Amount”

  

has the meaning given in the Option Agreement;

 

1



--------------------------------------------------------------------------------

“$ Initial Cash Amount”

  

has the meaning given in the Option Agreement;

“Affiliate”

  

with respect to any Person, another Person Controlled by such first Person,
Controlling such first Person or under the same Control as such first Person,
and “Affiliated” shall have a meaning correlative to the foregoing;

“Antitrust Approval”

  

has the meaning given in Clause 3.1;

“Approved Jurisdictions”

  

The federal or state courts in the State of New York, the federal or state
courts in the State of Delaware, the Cayman Islands and Poland;

“Articles”

  

the articles of association of the Company in the agreed form, as the same may
be amended or replaced by any successor articles of association from time to
time;

“Board”

  

the board of Directors of the Company as constituted from time to time;

“Budget”

  

the budget and business plan of the Group (including, where relevant, each
member of the Group and any sub-set of the Group) for any given financial year
which shall include, without limitation:

 

(i)     a profit and loss statement;

 

(ii)    a balance sheet;

 

(iii)  a cash flow statement; and

 

(iv)   any material working papers and analyses underlying or supporting any of
the above;

“Business Day”

  

any day other than a Saturday or Sunday on which banks are normally open for
general banking business in London, New York, Warsaw, and the Cayman Islands;

“Capital Increase”

  

any change in the authorised or issued share capital of a Person including the
creation, allotment, issue, repayment or redemption or agreement to create,
allot, issue, repay or redeem any of its share capital or other securities
convertible into shares, or grant or agree to grant any option in respect
thereto and shall include shareholder debt when issued in connection with any of
the foregoing;

“Cayman 2”

  

Lion/Rally Cayman 2, a company incorporated in the Cayman Islands having its
registered office at c/o Stuarts Corporate Services Ltd, PO Box 2510, George
Town, Grand Cayman, KY1-1104, Cayman Islands;

“Cayman 5 Minority

Provisions”

  

the provisions set out in Schedule 4;

 

2



--------------------------------------------------------------------------------

“Cayman 7 Call Option

Completion Date”

  

has the meaning given in the Option Agreement;

“Cayman 7 Pledge”

  

has the meaning given in the Option Agreement;

“Cayman 7 Share”

  

the proportion of Ordinary Shares held by Cayman 7 as a percentage. of all the
Ordinary Shares than in issue, multiplied by the percentage ownership of the
Company in Lux 1, in each case on the relevant date;

“CEDC Common Stock”

  

has the meaning given in the Option Agreement;

“CEDC Control Effective

Date”

  

the date falling 30 days after the later of: (i) the date upon which the
aggregate amount of (a) all $ Initial Cash Amounts (excluding the effect of any
adjustments pursuant to Clause 8.2 of the Option Agreement) and (b) all €
Initial Cash Amounts multiplied by the Exchange Rate, in each case paid to the
Lion Holdcos by Cayman 7 in cash pursuant to the Option Agreement, is equal to
or exceeds $345 million; and (ii) the CEDC Control Notice Date;

“CEDC Control Notice”

  

written notice from CEDC to Cayman 5 stating that the provisions of Clause 2.1.3
should apply;

“CEDC Control Notice Date”

  

the date on which Cayman 5 receives or is deemed to have received a validly
served CEDC Control Notice;

“CEDC Director”

  

each of those Persons appointed as a CEDC Director for the purposes of Schedule
3;

“CEDC Minority Provisions”

  

the provisions set out in Schedule 2;

“Commitment Letter”

  

has the meaning given in the Option Agreement;

“Companies Law”

  

Companies Law (as revised) of the Cayman Islands;

“Competition Authority”

  

any relevant government, governmental, national, supranational, competition or
antitrust body or other authority, in any jurisdiction, which is responsible for
applying merger control or other competition or antitrust legislation in such
jurisdictions;

“Condition Precedent”

  

has the meaning given in Clause 2.1.7;

 

3



--------------------------------------------------------------------------------

“Control”

  

(including, with their correlative meanings, “Controlled by”, “Controlling” and
“under common Control with”) shall mean possession, directly or indirectly, of
power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise) of any other Person, provided that, in any event, any
Person who owns, directly or indirectly, a majority of the securities having
ordinary voting power or otherwise having the power to elect a majority of the
directors or other governing body of a corporation or having a majority of the
partnership or other ownership interests of any other Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person, and for the avoidance of doubt, a limited partnership is
Controlled by its general partner;

“Controlling Party”

  

the Person designated as such pursuant to the provisions of Clause 2;

“Controlling Party Provisions”

  

the right of the Controlling Party, subject in all cases to the CEDC Minority
Provisions or the Cayman 5 Minority Provisions, as the case may be:

 

(i)     to appoint or remove any Director to and from the Board;

 

(ii)    to direct the management policies of the Group; and

 

(iii)  to direct how the votes cast by Ordinary Shareholders at any meetings of
the Company are cast pursuant to Clause 2.7,

 

and notwithstanding the foregoing, where the provisions of Clause 2.1.5 apply,
the rights of the Controlling Party at (i), (ii) and (iii) above shall not be
subject to the CEDC Minority Provisions, except paragraph 9(a) of Schedule 2
which shall apply at all times;

“Deed of Adherence”

  

a deed of adherence to this Agreement in the agreed form attached as Schedule 1;

“Default Control Date”

  

the earlier of (i) an Enforcement Event; and (ii) the Holdco Call Option
Exercise Date;

“Default Governance

Provisions”

  

the provisions set out in Schedule 5;

“Director”

  

any director of the Company from time to time;

“Distress Situation”

  

any situation in which a member of the Group is reasonably likely to be unable
to meet (or would, unless given financial assistance, be reasonably likely to be
unable to meet) its financial liabilities or obligations as they fall due,
including without limitation, situations in which the Group member stops or
suspends payments of its debts, is unable to pay its debts or meet its
obligations as they fall due, or proposes or enters into any negotiations for or
in connection with the rescheduling, restructuring or readjustment of any
Indebtedness by reason of, or with a view to avoiding, financial difficulties;

“Encumbrance”

  

any mortgage, charge (fixed or floating), pledge, lien, hypothecation, option,
right of set off, security trust, assignment by way of security, reservation of
title, option, restriction, right of first refusal, right of pre-emption, third
party right or interest, or any other encumbrance or security interest
whatsoever created or arising or any other agreement or arrangement (including
any sale and leaseback transaction) entered into for the purposes of conferring
security or having similar effect and any agreement to enter into, create or
establish any of the foregoing;

“Enforcement Event”

  

has the meaning given in the Option Agreement;

 

4



--------------------------------------------------------------------------------

“Event of Default”

  

any of the following:

 

(i)     a breach of any of the Undertakings, except where Minority Consent was
required in order to enable the Controlling Party to comply with such
undertaking and having been sought such consent was not given;

 

(ii)    the occurrence of a Finance Documents Event of Default; and

 

(iii)  taking any action requiring Minority Consent in accordance with the
provisions of Schedule 2 or Schedule 4 as the case may be or taking any action
in relation to a Board Consent Matter in accordance with the provisions of
Schedule 3, in any such case, without having obtained the requisite consent.

“Exit”

  

has the meaning given in Clause 3.4;

“Exchange Rate”

  

has the meaning given in the Option Agreement;

“Fair Market Value”

  

the value that would be paid by a willing buyer to a willing seller at arm’s
length in a transaction not involving distress or necessity of either party,
determined in good faith by the Board;

“Final Cayman 7 Call Option

Completion Date”

  

has the meaning given in the Option Agreement;

“Final Discharge Date”

  

has the meaning given in the Option Agreement;

“Finance Documents”

  

has the meaning given in the Option Agreement;

“Finance Documents Event of

Default”

  

an event of default (however described) under any of the Finance Documents. For
the avoidance of doubt, any event or circumstance which does not constitute an
event of default under the relevant Finance Document until the expiry of a grace
period, the giving of notice, the making of a determination or any combination
of the foregoing shall not constitute a Finance Documents Event of Default until
the expiry of such grace period, the giving of such notice and/or the making of
such determination;

“First Earnout Amount”

  

has the meaning given in the Original Sale Agreement;

“Fourth Cayman 7 Call Option

Completion Date”

  

has the meaning given in the Option Agreement;

“Fourth Cayman 7 Call Option

Exercise Date”

  

has the meaning given in the Option Agreement;

“Governance Provisions”

  

the Controlling Party Provisions, the JV Provisions, the CEDC Minority
Provisions, the Cayman 5 Minority Provisions and the Default Governance
Provisions and any provision of this Agreement designating any Party as the
Controlling Party or the Minority Party;

 

5



--------------------------------------------------------------------------------

“Group”

  

the Company and its Subsidiaries from time to time and “member of the Group” and
“Group Company” shall be construed accordingly; for the avoidance of doubt, no
Shareholder nor any of their respective Affiliates (other than the Company and
the Subsidiaries of the Company) shall be a member of the Group for the purposes
of this Agreement;

“Holdco Call Option Exercise

Date”

  

has the meaning given in the Option Agreement;

“Holdco Pledges”

  

has the meaning given in the Option Agreement;

“Holdco Put Option”

  

has the meaning given in the Option Agreement;

“Holding Company”

  

has the meaning given in the definition of “Subsidiary”;

“Indebtedness”

  

indebtedness for borrowed money or any agreement in respect of indebtedness for
borrowed money;

“JV Effective Date”

  

the date falling 10 days after the later of: (i) the date upon which the
aggregate amount of (a) all $ Initial Cash Amounts (excluding the effect of any
adjustments pursuant to Clause 8.2 of the Option Agreement) and (b) all €
Initial Cash Amounts multiplied by the Exchange Rate, in each case paid to the
Lion Holdcos by Cayman 7 in cash pursuant to the Option Agreement, is equal to
or exceeds $195 million; and (ii) the JV Notice Date;

“JV Notice”

  

written notice from CEDC to Cayman 5 stating that the provisions of Clause 2.1.2
should apply;

“JV Notice Date”

  

the date on which Cayman 5 receives or is deemed to have received a validly
served JV Notice;

“JV Provisions”

  

the provisions set out in Schedule 3;

“Letter of Undertaking”

  

has the meaning given in the Option Agreement;

“Leverage EBITDA”

  

has the meaning given to “Lux 1 Group EBITDA” in the Option Agreement;

“Leverage Indebtedness”

  

has the meaning given to “Indebtedness” in the Option Agreement;

“Leverage Ratio”

  

Normalised Leverage Indebtedness divided by Leverage EBITDA for the most
recently completed financial year;

“Limited Partnership

Agreement”

  

shall have the meaning given in the Option Agreement;

“Lion Capital”

  

Lion Capital LLP, an English limited liability partnership whose registered
office is at 21 Grosvenor Place, London SW1X 7HF;

“Lion Capital Management

Entity”

  

any of Lion Capital, Lion Capital General Partner LLP, Lion Capital General
Partner II LLP, Lion Capital Carry LP, Lion Capital Carry II LP, Lion/Latimer GP
II (Guernsey) Limited, Lion/Rally Cayman 8 and Lion/Rally Cayman 9;

 

6



--------------------------------------------------------------------------------

“Lion Director”

  

each of those Persons appointed as a Lion Director for the purposes of Schedule
3;

“Lion Holdcos”

  

Cayman 4 and Cayman 5;

“Lion Party” or “Lion Parties”

  

the Lion Holdcos and, upon completion of any Transfer by the Lion Holdcos or a
Permitted Transferee thereof to a Permitted Transferee thereof in accordance
with the terms of this Agreement, such Permitted Transferee;

“Lux 1”

  

Lion/Rally Lux 1, company number B139.056, a société anonyme incorporated in
Luxembourg with registered offices at 13-15, avenue de la Liberté, L-M31
Luxembourg;

“Lux 3”

  

Lion/Rally Lux 3, company number B139.054, a société à responsibilité limitée
incorporated in Luxembourg with registered offices at 13-15 Avenue de la
Liberté, L-M31 Luxembourg;

“Lux 1 Shareholders

Agreement”

  

the shareholders agreement dated 9 July 2008 between Lion/Rally Cayman 2, the
Initial Seller Parties (as defined therein), Lux 1 and Lion Capital (Guernsey)
Limited, as may be amended from time to time;

“Minority Consent”

  

for the purposes of Schedule 2, the consent in writing (including email) of CEDC
(acting by its Chief Executive Officer, Chief Financial Officer or such other
duly appointed representative) and for the purposes of Schedule 4, the consent
in writing (including by email) of Cayman 5 (acting by its duly appointed
representative), and for the avoidance of doubt Minority Consent may not be
given orally;

“Minority Party”

  

the Person designated as such pursuant to the provisions of Clause 2;

“M&O Fee”

  

a fee payable to Lion Capital (or an Affiliate thereof) in relation to
monitoring, oversight and management of the interests of the Lion Holdcos in the
Group, or to CEDC in respect of the services of its representatives on the Board
and/or the Operating Board;

“Net Working Capital Facilities”

  

the Revolving Facility and any other credit facilities entered into and utilised
principally for the purpose of financing the Group’s working capital
requirements;

“Normalised Leverage

Indebtedness”

  

Leverage Indebtedness; plus Normalised Working Capital; minus Working Capital,
in each case on the relevant date;

“Normalised Working Capital”

  

has the meaning given in the Option Agreement;

“Note Purchase and Share

Subscription Agreement”

  

has the meaning given in the Option Agreement;

“Operating Board”

  

the board of directors of Russian Alcohol Group or such other Group Company as
the Parties (acting reasonably) may agree from time to time;

 

7



--------------------------------------------------------------------------------

“Option Agreement”

  

the Option Agreement dated on or around the date of this Agreement relating to
Shares in the Company and made between Cayman 4, Cayman 5, Cayman 7, and CEDC;

“Original Sale Agreement”

  

has the meaning given in the Option Agreement;

“Ordinary Shareholder”

  

a holder of Ordinary Shares;

“Ordinary Shares”

  

the A Ordinary Shares with a nominal value of $1 each in the capital of the
Company;

“Original Advisory

Agreements”

  

(i) the monitoring and oversight agreement concerning the Russian Alcohol Group
dated 8 July 2008 made between (1) Pasalba Limited and (2) Lion Capital; and
(ii) the corporate finance advisory agreement concerning the Russian Alcohol
Group dated 8 July 2008 made between (1) Pasalba Limited and (2) Lion Capital;

“Parties”

  

the parties to this Agreement from time to time including successors in title,
permitted assignees and Permitted Transferees, provided that any such Person
first executes a Deed of Adherence;

“Permitted Transferee”

  

(i)     in respect of a Lion Party:

 

(A)   any Lion Capital Management Entity; or

 

(B)   any Affiliate of any Lion Capital Management Entity;

 

(ii)    in respect of any other Shareholder, any Affiliate of such Shareholder;

“Person”

  

any natural person, corporation, general partnership, simple partnership,
limited partnership, proprietorship, other business organisation, trust, union,
association or governmental authority, whether incorporated or unincorporated; a
reference to any Person shall include such Person’s successors and permitted
assigns under any agreement, instrument, contract or other document;

“Pledges”

  

the Cayman 7 Pledge and the Holdco Pledges;

“Preference Shares”

  

the preference shares with a nominal value of $1 each in the capital of the
Company;

“Preferred Shareholder”

  

a holder of Preference Shares;

 

8



--------------------------------------------------------------------------------

“Prohibited Person”

  

(i)     any Person appearing on the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control in the United States
Department of the Treasury as set out on the US Department of Treasury’s Office
of Foreign Assets Control at the following URL:
http:/www.treasury.gov/offices/enforcement/ofac/Index.html; or

 

(ii)    any other Person with whom a transaction is prohibited by Executive
Order 13224, the USA PATRIOT Act, the Trading with the Enemy Act or the foreign
asset control regulations of the United States Treasury Department, in each case
as amended from time to time; or

 

(iii)  any other Person whom Cayman 5 from time to time (acting reasonably)
considers would create a material reputational risk for the Company or any of
its Affiliates or any co-investors in the Company or its respective Affiliates;

“Registration Rights

Agreement”

  

has the meaning given in the Option Agreement;

“Related Party Transaction”

  

any transaction between a member of the Group and the Controlling Party (from
time to time) or any Affiliate thereof (other than a member of the Group) which
creates an actual or potential liability of the Group in favour of such
Controlling Party (or any Affiliate thereof), or vice versa;

“Revolving Facility”

  

has the meaning given in the Senior Facilities Agreement;

“Russian Alcohol Group”

  

Joint Stock Company “Russian Alcohol Group”, a company incorporated in Russia;

“Second Earnout Amount”

  

has the meaning given in the Original Sale Agreement;

“Security Impairment Event”

  

has the meaning given in the Option Agreement;

“Sellers’ Put Option”

  

the Put Option (as defined in the Lux 1 Shareholders Agreement);

“Senior Facilities Agreement”

  

the agreement between among others Pasalba Limited (as borrower) and Raiffeisen
Zentralbank Osterreich AG (as lender), dated 10 July 2008 as amended from time
to time;

“Senior Management”

  

the Chairman; the Chief Executive Officer; the Chief Operating Officer; the
Chief Financial Officer; the Commercial/Sales Director; the Marketing Director;
and the Human Resources Director, in each case of the group of companies of
which Pasalba Limited is the parent company;

“Shareholders”

  

collectively, Cayman 7 and the Lion Parties, and each other Person to which
Shares are Transferred or issued in accordance with the terms of this Agreement
and which becomes a party to this Agreement by executing a Deed of Adherence,
and “Shareholder” means any of them;

“Shares”

  

the Ordinary Shares and the Preference Shares and any and all shares and
interests into which these shares may be exchanged or converted by change of
legal form, merger or otherwise, or which may be issued by capital increase of
the Company;

 

9



--------------------------------------------------------------------------------

“Specified Event”

  

(i)     an event of default (however described) or a mandatory prepayment
obligation under any of the Finance Documents or any event or circumstance which
would (with the expiry of a grace period or the giving of notice, the making of
a determination or any combination of the foregoing) give rise to an event of
default or a mandatory prepayment obligation, in each case to the extent that
such Finance Document remains in effect or the borrowings thereunder remain
undischarged;

 

(ii)    an obligation on Pasalba Limited to make any payment under
Sections 2.2.2.12 or 2.2.2.13 of the Original Sale Agreement; or

 

(iii)  the Vendor Loan Notes becoming repayable in accordance with their terms;

“Subsidiary”

  

in relation to any Person (a “Holding Company”), any other Person directly or
indirectly Controlled by that Holding Company;

“Third Cayman 7 Call Option”

  

has the meaning given in the Option Agreement;

“Transaction Documents”

  

this Agreement, the Pledges, the Commitment Letter, the Letter of Undertaking,
the Warrant Instruments, the Note Purchase Agreement and Share Subscription
Agreement, the Registration Rights Agreement, the Limited Partnership Agreement
and the Option Agreement, and “Transaction Document” means any of them;

“Transfer”

  

has the meaning given in Clause 4;

“Undertakings”

  

the undertakings set out in Clause 2.1.8 given by the Controlling Party from
time to time;

“Vendor Loan Notes”

  

the loan notes issued pursuant to an instrument dated 9 July 2008 made by
Lion/Rally Lux 2 S.à r.l and Lion/Rally Lux 3 S.à r.l constituting $35,500,000
Series A Unsecured Subordinated Loan Notes and Series B Unsecured Subordinated
Loan Notes (and including, for the avoidance of doubt, any additional such notes
issued pursuant to the terms of that instrument);

“Warrant Instruments”

  

has the meaning given in the Option Agreement; and

“Working Capital”

  

has the meaning given in the Option Agreement.

 

1.2

In this Agreement, save where the context otherwise requires:

 

 

1.2.1 

references to a document in the “agreed form” are to that document in the form
agreed to and initialled for the purposes of identification by or on behalf of
the Parties;

 

 

1.2.2 

references to a Clause or Schedule are to a Clause or Schedule of this Agreement
and references to this Agreement include the Schedules;

 

 

1.2.3 

the headings in this Agreement do not affect its construction or interpretation;

 

 

1.2.4 

a reference to a document is a reference to that document as amended or modified
from time to time in writing by the mutual consent of the parties;

 

10



--------------------------------------------------------------------------------

 

1.2.5 

a reference to a specific Transaction Document is a reference to that document
as amended, varied, novated, supplemented or replaced from time to time
(otherwise than in breach of the provisions of this Agreement);

 

 

1.2.6 

references to “$” or “USD” are references to the lawful currency of the time
being of the United States of America;

 

 

1.2.7 

references to “€” or “Euro” are references to the single currency and the legal
means of payment in the territory of the European Monetary Union; and

 

 

1.2.8 

the singular includes the plural and vice versa and any gender includes any
other gender.

 

1.3

Unless expressly provided to the contrary, covenants and undertakings in this
Agreement which are given by more than one Party are deemed to have been given
severally and not jointly or jointly and severally, provided that covenants and
undertakings of the Lion Parties are unless expressly provided to the contrary
given on a joint and several basis.

 

1.4

Any English legal term for any action, remedy, method of judicial proceeding,
legal document, legal status, court, official or any legal concept or thing
shall in respect of any jurisdiction other than England be deemed to include
what most nearly approximates in that jurisdiction to the English legal term and
a reference to any English statute shall be construed so as to include
equivalent or analogous laws of any other jurisdiction.

 

1.5

Save where otherwise expressly provided in this Agreement, references to any
approval or consent to be given, or any action to be taken, by the Lion Parties
shall mean the approval or consent given, or action taken, by or on behalf of
those Lion Parties holding shares representing more than 50 per cent. of the
aggregate voting rights held by all of the Lion Parties.

 

1.6

A procuring obligation, where used in the context of the Shareholders (or any
one or more of them) means that each relevant Shareholder undertakes to exercise
any and all powers and rights vested in him from time to time in his capacity as
a Shareholder and any influence over any Director which was appointed following
nomination by that Shareholder, or otherwise in or of the Company or any other
member of the Group or other entity (as relevant), to ensure compliance with
that obligation so far as he is (legally) able to do so.

 

1.7

Where under this Agreement any provisions are stated to apply in relation to the
operation, governance and/or control of the Company (including, without
limitation, the Governance Provisions and the provisions of Clause 7), the
Company (in so far as it is lawfully able to do so) and the Shareholders shall
procure that such provisions apply.

 

 

2

CONTROL OF THE COMPANY

 

2.1

The parties agree that the Company shall be controlled as follows:

 

 

2.1.1 

Lion Control

From the date of this Agreement and subject to Clause 2.7, Cayman 5 shall be the
Controlling Party and the Controlling Party Provisions shall apply, CEDC shall
be the Minority Party and the CEDC Minority Provisions shall apply, and no other
Governance Provisions shall apply.

 

11



--------------------------------------------------------------------------------

 

2.1.2 

JV Control

Subject to the Condition Precedent having been satisfied, from the JV Effective
Date, the JV Provisions shall apply, and no other Governance Provisions shall
apply.

 

 

2.1.3 

CEDC Control

Subject to the Condition Precedent having been satisfied, from the CEDC Control
Effective Date, CEDC shall be the Controlling Party and the Controlling Party
Provisions shall apply, Cayman 5 shall be the Minority Party and the Cayman 5
Minority Provisions shall apply, and no other Governance Provisions shall apply.

 

 

2.1.4 

Events of Default

During the period from the date of this Agreement until the Default Control
Date, upon the occurrence of an Event of Default (and, in the case of items
(i) and (iii) of the definition of such term, if capable of remedy which has not
been remedied within 45 days of the date of occurrence):

 

 

(a)

if at the time of the Event of Default the Controlling Party is Cayman 5, CEDC
shall have the right, subject to the Condition Precedent having been satisfied,
to require that the JV Provisions shall apply by serving a JV Notice (in which
event no other Governance Provisions shall apply); or

 

 

(b)

if at the time of the Event of Default the JV Provisions apply, Cayman 5 shall
immediately become the Controlling Party and the Controlling Party Provisions
shall apply, CEDC shall become the Minority Party and the CEDC Minority
Provisions shall apply, and neither the Cayman 5 Minority Provisions nor the JV
Provisions shall apply, and CEDC shall not be entitled to become the Controlling
Party at any time, in any circumstances, notwithstanding any provision of this
Agreement to the contrary; or

 

 

(c)

if at the time of the Event of Default the Controlling Party is CEDC, Cayman 5
shall immediately become the Controlling Party and the Controlling Party
Provisions shall apply, CEDC shall become the Minority Party and the CEDC
Minority Provisions shall apply, and neither the Cayman 5 Minority Provisions
nor the JV Provisions shall apply, and CEDC shall not be entitled to become the
Controlling Party at any time, in any circumstances, notwithstanding any
provision of this Agreement to the contrary.

 

 

2.1.5 

CEDC insolvency

If, at any time:

 

 

(a)

CEDC is unable or admits inability to pay its material debts as they fall due or
declared to be unable to pay its debts under applicable law;

 

 

(b)

a moratorium is declared in respect of any material Indebtedness of CEDC; or

 

 

(c)

any legal proceedings are taken in relation to:

 

 

(i)

the suspension of payments, a moratorium of any Indebtedness, winding up,
dissolution, or administration (by way of insolvent scheme of arrangement or
otherwise) of CEDC;

 

12



--------------------------------------------------------------------------------

 

(ii)

a composition, compromise, assignment or arrangement with any creditor of CEDC;

 

 

(iii)

the appointment of a liquidator, receiver, administrator, administrative
receiver, compulsory manager or other similar officer in respect of CEDC or any
of its assets; or

 

 

(iv)

the enforcement of security over any material assets of CEDC,

or any analogous procedure or step to any of the above is taken in any
jurisdiction,

and in relation only to paragraph (c) above, any such corporate action, legal
proceedings or other procedure or step is not stayed or dismissed within 30
Business Days of commencement or, if earlier, the date on which it is
advertised, then notwithstanding any other provision of this Agreement, at all
times following and during that time Cayman 5 shall be the Controlling Party and
the Controlling Party Provisions shall apply and none of the other Governance
Provisions shall apply, except for paragraph 9(a) of the CEDC Minority
Provisions.

 

 

2.1.6 

Default Control

On the Default Control Date, Cayman 5 shall immediately become the Controlling
Party (if it is not already the Controlling Party) and the Controlling Party
Provisions and the Default Governance Provisions shall apply. After the Default
Control Date, none of the CEDC Minority Provisions, the Cayman 5 Minority
Provisions or the JV Provisions shall apply, and CEDC shall not be entitled to
become the Controlling Party at any time, in any circumstances, notwithstanding
any provision of this Agreement to the contrary.

 

 

2.1.7 

Condition Precedent

For the purposes of this Clause 2, the “Condition Precedent” is:

Antitrust Approvals for the possession by CEDC of its rights under the relevant
provision(s) of this Clause 2 and the Schedules having been obtained in
accordance with the provisions of Clause 3, if required.

 

 

2.1.8 

Undertakings

 

 

(a)

At all times prior to the Default Control Date, the Controlling Party (and at
such times that there is no Controlling Party, the Company) from time to time
undertakes to the Minority Party (and at such times that there is no Minority
Party, the Parties) from time to time to use its reasonable endeavours to
procure that each member of the Group (as applicable):

 

 

(i)

operates in material compliance with all applicable laws and regulations and in
the ordinary course of business in a manner substantially consistent with that
carried on in the 12 months prior to the date of this Agreement;

 

 

(ii)

completes and files, in a timely fashion, all necessary tax returns and pays all
applicable taxes unless the relevant member of the Group reasonably believes
that the non-payment of such taxes is in the best interests of the Group;

 

13



--------------------------------------------------------------------------------

 

(iii)

maintains and protects material intellectual property owned or used by the Group
in any market which, is, or is reasonably likely to become, material to the
operations of the Group;

 

 

(iv)

maintains appropriate insurance cover for the Group’s operations in line with
market practice;

 

 

(v)

operates in such a manner as to maintain the tax residency of each member of the
Group as at the date of this Agreement;

 

 

(vi)

adheres to the material terms of all material contracts;

 

 

(vii)

maintains the reasonable upkeep of, and control over, all material fixed assets
of the Group;

 

 

2.1.9 

At all times prior to the Default Control Date, CEDC undertakes, for so long as
it is the Controlling Party, that neither it nor any of its Affiliates shall
take any action which is taken with the intention of being materially
prejudicial to (i) the ability of the Lion Parties to enforce any security right
or interest granted to them pursuant to or in connection with the Transaction
Documents; or (ii) the value of the assets pledged to the Lion Holdcos pursuant
to the Cayman 7 Pledge; and

 

 

2.1.10 

At all times prior to the Default Control Date, Cayman 5 undertakes, for so long
as it is the Controlling Party, that neither it nor any of its Affiliates shall
take any action which is taken with the intention of being materially
prejudicial to (i) the ability of Cayman 7 to enforce any security right or
interest granted to it pursuant to or in connection with the Transaction
Documents; or (ii) the value of the assets pledged to Cayman 7 pursuant to the
Holdco Pledge.

 

2.2

The Company undertakes to each of the Lion Parties (for themselves and as
trustee for each of their Affiliates) to indemnify the Lion Parties and each of
their Affiliates against any damages, costs, fines, penalties or other losses
suffered or incurred by any of them as a result of any provision of this
Agreement or the exercise by any of the Parties of any right pursuant to this
Agreement resulting in any breach of any applicable law or regulation relating
to competition or anti-trust.

 

2.3

The Company undertakes to CEDC (for itself and as trustee for each of their
Affiliates) to indemnify CEDC and each of its Affiliates against any damages,
costs, fines, penalties or other losses suffered or incurred by any of them as a
result of the breach of any applicable law or regulation relating to competition
or anti-trust where such breach arises as a result of the operation of Clauses
2.1.4(b), 2.1.4(c), 2.4 or 2.5, and where such breach arises as a result of the
operation of Clauses 2.4 and 2.5 such indemnification by the Company will be
limited in all cases to a maximum aggregate amount of $15 million.

 

2.4

Notwithstanding any other provision of this Agreement, no particular element of
any Governance Provision shall apply at any time when a Specified Event would be
reasonably likely to occur as a consequence of the application of that element;
provided that nothing in this Clause 2.4 shall limit any of CEDC’s rights
pursuant to paragraph 9(a) of Schedule 2, paragraph 1.8 of Schedule 3, paragraph
7 of Schedule 4 or paragraph 6.2 of Schedule 5. For these purposes, where a
Specified Event would be reasonably likely to occur as a consequence of the
application of two or more elements of a Governance Provision, none of such
elements shall apply.

 

14



--------------------------------------------------------------------------------

2.5

Subject to any applicable legal or regulatory requirements, CEDC shall
immediately notify the Lion Holdcos upon it becoming aware of the occurrence of
any event which makes it reasonably apparent that the provisions of Clause 2.4
will apply at any time within the following 60 days. Immediately upon such
notification, the provisions of Clause 2.4 shall apply in relation to the
relevant element(s) of the relevant Governance Provision(s) until such time as a
Specified Event would not be reasonably likely to occur as a consequence of the
application of the relevant elements of the relevant Governance Provision(s).

 

2.6

The Lion Parties shall, at the request of CEDC, use their reasonable endeavours
to procure a waiver of any relevant provisions contained in any of the Finance
Documents to the extent that such waiver will prevent the application of any of
the Governance Provisions giving rise to a Specified Event, provided that
members of the Group shall not be obliged to pay any costs or fees in aggregate
exceeding $500,000 in relation to obtaining any such waiver save to the extent
that CEDC shall, through the subscription of additional partnership interests in
Cayman 7, have funded such fees by the subscription of shares in the Company.

 

2.7

Subject always to the provisions of Schedule 2 and Schedule 4 (as applicable),
each of the Ordinary Shareholders hereby undertakes to vote its Ordinary Shares
in accordance with the directions of the Controlling Party.

 

3

ANTITRUST APPROVAL

 

3.1

If the approval or clearance of, or notification to, one or more Competition
Authorities (each an “Antitrust Approval”) is in the reasonable opinion of any
of the Parties required to give effect (from time to time) to the exercise by
CEDC of its rights under the JV Provisions, or to enable CEDC to become the
Controlling Party, or the Parties otherwise agree to seek Antitrust Approval,
the Parties undertake (subject always to Clause 3.3) to each other to use their
best efforts to obtain each such Antitrust Approval as soon as reasonably
practicable following (i) in relation to the JV Provisions, the JV Notice Date
or (ii) in relation to CEDC becoming the Controlling Party, the earlier of:

 

 

3.1.1 

the later of:

 

 

(a)

the date falling eight months prior to the date falling 95 days after the Fourth
Cayman 7 Call Option Exercise Date; and

 

 

(b)

the earliest date on which the relevant Antitrust Approval could be sought and
reasonably be expected to remain valid on the Fourth Cayman 7 Call Option
Completion Date; and

 

 

3.1.2 

the CEDC Control Notice Date.

The JV Effective Date or the CEDC Control Effective Date (as the case may be)
shall not occur until at least five days after such Antitrust Approval has been
obtained (or, where more than one Antitrust Approval is required, until at least
five days after the last of such Antitrust Approvals is obtained). Each Party
shall inform the other on the next Business Day after having received the
relevant Antitrust Approval or of being informed that the relevant Antitrust
Approval has been denied.

 

3.2

The Lion Parties shall provide CEDC, CEDC shall provide the Lion Parties and the
Company shall provide CEDC and the Lion Parties with all information relating to
obtaining each Antitrust Approval as the Lion Parties or CEDC (as applicable),
acting reasonably, may request.

 

15



--------------------------------------------------------------------------------

3.3

Without prejudice to the provisions of Clause 3.1, if an Antitrust Approval will
only be granted subject to, or following the application of, certain
commitments, conditions, obligations, measures, undertakings and/or
modifications (each, a “Commitment”), CEDC and the Lion Parties undertake to
each other to comply with those Commitments necessary to obtain such Antitrust
Approval and hereby agree that, to the extent that such Commitments require the
disposal of any asset, or if it appears to the Parties, acting reasonably, that
such Antitrust Approval shall be given if the disposal of an asset is offered or
made, the Parties shall, to the extent possible, and to the extent that each is
able to do so, manage the disposal of assets in accordance with the following
order of priority:

 

 

3.3.1 

first, the Company shall procure that members of the Group shall dispose of such
assets as are necessary to obtain such Antitrust Approval provided always that
in no circumstances shall it be required to procure the disposal of the assets
comprising the “Green Mark” and/or “Zhuravli” brands of vodka;

 

 

3.3.2 

second, and subject always to the provisions of Clause 3.5, if and to the extent
that, following the date of this Agreement, the Lion Parties have acquired any
or all of the assets that have been described in a letter from the Lion Holdcos
to CEDC dated 24 April 2009 and any other assets acquired with such assets or in
related transactions (together the “Potential Assets”), the Lion Parties shall
dispose of such of the Potential Assets as are necessary to obtain such
Antitrust Approval;

 

 

3.3.3 

third, if and to the extent that, following the date of this Agreement, CEDC or
any Affiliate of CEDC has acquired any assets, CEDC shall dispose of (or shall
procure the disposal of) such of those assets as are necessary to obtain such
Antitrust Approval; and

 

 

3.3.4 

fourth, and subject always to the provisions of Clause 3.5, the Lion Parties
shall dispose of (or shall procure the disposal of) such assets as are necessary
to obtain such Antitrust Approval,

provided always that in each case, any such disposal shall be limited to the
minimum amount required to obtain such Antitrust Approval. Any such disposal
required to be made shall be made within 180 days of the date upon which it is
finally determined that such disposal is required. Clause 3.1 shall not require
the disposal of assets by any Person save as set out in this Clause 3.3.

 

3.4

If, following the disposal, or offer to dispose of, all of the assets referred
to in Clause 3.3, the relevant Antitrust Approval is not granted, the Parties
agree that CEDC and the Lion Parties shall use their best endeavours to agree
upon and to implement a structure to realise their investment in the Company
either by way of sale or initial public offering (an “Exit”). If Cayman 5 is the
Controlling Party at such time, it shall, to the extent permitted by law,
consult with, and take into account all reasonable requests of, CEDC in
connection with effecting an Exit.

 

3.5

In circumstances where Clause 3.3.2 or Clause 3.3.4 apply, the Lion Parties
shall have the right (but not the obligation) to surrender any of their
governance rights hereunder if it becomes apparent to the Lion Parties, acting
reasonably, that the relevant Antitrust Approval would be, or would be
reasonably likely to be, obtained as a result of such surrender and if and to
the extent that such Antitrust Approval is so obtained, the Lion Parties shall
not be required to comply with Clauses 3.3.2 or Clause 3.3.4, but provided
always that such surrender shall not constitute or trigger a Specified Event.

 

16



--------------------------------------------------------------------------------

3.6

CEDC agrees that it shall not be entitled to exercise its rights under paragraph
5 and 6 of Schedule 2 until such time as:

 

 

3.6.1 

the European Commission has made a decision that: (i) the transactions
contemplated by this Agreement or the Transaction Documents do not fall within
the scope of Council Regulation (EC) No. 139/2004 (the “EC Merger Regulation”)
under Article 6(1)(a) of the EC Merger Regulation; (ii) the transactions
contemplated by this Agreement are compatible with the Common Market pursuant to
Article 6(1)(b) of the EC Merger Regulation (or being deemed to have done so
pursuant to Article 10(6) of the EC Merger Regulation);

 

 

3.6.2 

approval from the Antimonopoly Committee of Ukraine has been duly obtained in
relation to the exercise of the rights under paragraphs 5 and 6 of Schedule 2;
or

 

 

3.6.3 

in so far as the transactions contemplated by this Agreement are required to be
notified to the Competition Authority of any other jurisdictions such that,
without such notification or clearance, the exercise of the rights under
paragraphs 5 and 6 of Schedule 2 would be unlawful or otherwise prohibited, all
relevant consents and approvals have been received, and

CEDC undertakes to the others Parties to use its best endeavours to obtain such
Antitrust Approvals as required under Clauses 3.6.1 to 3.6.3 as soon as
practicable.

 

4

RESTRICTIONS ON DEALINGS WITH SECURITIES

 

4.1

Save as provided for under the Default Governance Provisions or as otherwise
required or expressly permitted pursuant to the provisions of the Transaction
Documents, from the date of this Agreement, no Shareholder may, directly or
indirectly, sell, assign, transfer, offer, grant a participation in, mortgage,
pledge, hypothecate, create a security interest in or lien upon, encumber,
donate, contribute, place in trust, enter into any voting agreement in respect
of, or otherwise dispose of or create or allow to be created an Encumbrance over
(collectively, “Transfer”) any of its Shares or the legal or beneficial interest
therein without the consent of all Parties.

 

4.2

Notwithstanding any other provision of this Agreement, no Transfer of any Shares
may be made by any Shareholder to a Prohibited Person.

 

4.3

In the event of any Transfer in accordance with this Clause 4, each relevant
Party undertakes to take such actions and do such things as may be necessary to
complete such Transfer in accordance with applicable legal requirements. To the
extent that any Transfer contemplated or permitted in this Clause 4 requires the
approval of any of the Parties pursuant to any law, or any provisions of the
Articles or other constitutional documents, each of the relevant Parties shall,
forthwith upon request, and to the extent that it is able to do so, provide, or
procure the provision of, the necessary consent and shall sign or vote (or
procure such signature or vote) in favour of any shareholder resolutions in
connection therewith.

 

5

COMPLETION OF TRANSFERS

 

5.1

General

In connection with the completion of any Transfer of Shares under this
Agreement, the transferee (unless an existing Party to this Agreement) shall
deliver to the Company and the Shareholders notice of such Transfer, including
fully executed copies of all documentation

 

17



--------------------------------------------------------------------------------

and agreements relating to the Transfer and any agreements or other documents
required by this Agreement, including a duly executed Deed of Adherence if
required pursuant to Clause 12.

 

5.2

Encumbrances

Where this Clause 5 applies to the Transfer of any Share, each shall be
transferred free of Encumbrances and with all rights attaching thereto (other
than any restrictions on Transfer arising under the Transaction Documents).

 

5.3

Power of Attorney

 

 

5.3.1 

Each of the Parties (other than the Lion Parties) hereby irrevocably and
unconditionally (and by way of security for the performance of its obligations
under this Agreement) appoints, with effect from the Default Control Date, any
Director nominated for that purpose by the Lion Parties as its attorney to
execute and do in its name or otherwise and on its behalf all documents, acts
and things which the attorney shall in its absolute discretion consider
necessary or desirable in order to implement the obligations of that Party (if
not satisfied) under Clause 4, to the extent that the Party is in default of its
obligations under such Clause.

 

 

5.3.2 

Each Shareholder undertakes to ratify whatever any Director as its attorney
shall lawfully do or cause to be done in accordance with the power of attorney
set out in Clause 5.3.1 and to indemnify and keep indemnified such attorney from
all claims, costs, expenses, damages and losses which the attorney may suffer as
a result of the lawful exercise by him of the powers conferred on him under such
power of attorney.

 

 

5.3.3 

If a Transfer of Shares is executed on behalf of a Shareholder under the power
of attorney set out in Clause 5.3.1:

 

 

(a)

the Company may receive the purchase money in trust for that Shareholder and the
receipt of the Company for the purchase money shall be a good discharge for the
purchaser, who shall not be bound to see to the application of the purchase
money;

 

 

(b)

the Company shall cause the purchaser to be registered as a holder of the
relevant Shares; and

 

 

(c)

once registration has taken place in purported exercise of the power of attorney
set out in Clause 5.3.1, the validity of the proceedings shall not be questioned
by any Person; and the relevant Shareholder shall be bound to deliver up any
documentation required by the Company in connection with the Transfer and on its
delivery shall be entitled to receive the purchase money in respect thereof.

 

5.4

Effect of Void Transfers

In the event of any purported Transfer in violation of the provisions of this
Agreement, such purported Transfer shall be void and of no effect, the purported
transferee shall have no rights or privileges in or with respect to such Shares
or this Agreement, and no effect will be given to any such purported Transfer or
entry related thereto made in the records of the Company, to the extent
permitted by applicable law.

 

18



--------------------------------------------------------------------------------

6

CONDUCT OF THE COMPANY

The Company undertakes, and the Parties shall procure that the Company
undertakes: (i) to act only as a holding company; (ii) not to undertake any
trading activity; (iii) not to incur any Indebtedness; (iv) to the fullest
extent permitted by the laws of the Cayman Islands, to distribute to
Shareholders any material assets whether cash or non-cash (but excluding the
assets of Russian Alcohol Group or the shares or other participations in
vehicles through which those assets are held), received by the Company, as soon
as reasonably practicable and in any event within ten days of receipt of the
same.

 

7

BOARD OF DIRECTORS

 

7.1

The Company or a member of the Group shall reimburse and pay to each Director
any travelling, hotel or other out-of-pocket expenses which the Director may
reasonably incur in the performance of his duties), which shall be payable in
arrears periodically upon demand, but no more than once per calendar month.

 

7.2

The Company or a member of the Group shall take out and maintain in force, for
the duration of their appointment, a policy of insurance for Directors serving
on the Board in relation to directors’ liabilities, covering such matters and on
such terms and conditions as the Lion Parties shall reasonably require.

 

7.3

Each Director shall be entitled to appoint any other Director to be his proxy in
accordance with applicable provisions of the law of the Cayman Islands and a
Director or any such proxy shall not be required to hold any share
qualification, shall not be subject to retirement by rotation and shall not be
removed except by the Shareholder appointing them.

 

7.4

Each Director and any proxy appointed pursuant to Clause 7.3 shall be entitled
to disclose to any Shareholder appointing him such information concerning the
Group and its business as he thinks fit to the extent that such disclosure would
not violate any contractual, fiduciary or other obligation.

 

7.5

All matters to be determined at meetings of the Board and any committees thereof
shall be determined by a majority of votes cast.

 

7.6

Each Director of the Company and any committee thereof shall be entitled to one
vote and, in the case of an equality of votes, no Person, including without
limitation the Chairman of the Board, shall have a second or casting vote.

 

7.7

Any meeting of the Board or any committee thereof may consist of a conference
call between Directors, some or all of whom are in different places provided
that each Director who participates in the meeting is able:

 

 

7.7.1 

to hear each of the other participating Directors addressing the meeting; and

 

 

7.7.2 

if he so wishes, to address each of the other participating Directors
simultaneously,

whether directly, by conference telephone or by any other form of communication
equipment or by a combination of such methods. A meeting held in this way shall
be deemed to take place at the place where the largest group of Directors is
assembled or, if no such group is readily identifiable, at the place from where
the Chairman of the meeting participates at the start of the meeting.

 

19



--------------------------------------------------------------------------------

7.8

A resolution or other consent executed or approved in writing by all of the
Directors who would have been entitled to vote thereon had the same been
proposed at a meeting of the relevant Board which such Directors had attended
shall be as valid and effective for all purposes as a resolution passed at a
meeting of a Board duly convened and held and may consist of several documents
in the like form, each signed by one or more of the Directors.

 

7.9

The Company will procure that Clauses 7.1 to 7.8 shall apply, mutatis mutandis,
to the operation of the Operating Board.

 

7.10 

The Parties agree that:

 

 

7.10.1 

a meeting of the Board shall be convened and held at least once every 12 months;

 

 

7.10.2 

a meeting of the Operating Board shall be convened and held at least once every
three months;

 

 

7.10.3 

all significant matters relating to the management and operations and business
of the Group shall be discussed at meetings of and/or decided by the Operating
Board;

 

 

7.10.4 

unless otherwise agreed between all the Directors, there shall be given to each
of the Directors of the Company and the members of the Operating Board not less
than five Business Days’ prior written notice of any meeting of the Board of the
Company and of the Operating Board, as the case may be, and every such notice
shall be accompanied by a written agenda specifying the business of such meeting
and copies of all papers that shall be relevant for such meeting;

 

 

7.10.5 

in addition to any directors and observers which Cayman 5 may be otherwise
entitled to appoint to the Board or Operating Board from time to time, for so
long as Cayman 5 is entitled to appoint any Director, Cayman 5 shall be entitled
to appoint one representative from each of UFG Private Equity and Goldman Sachs
ESSG to be an observer, entitled to attend (but not vote at) all meetings of the
Operating Board and to receive all materials relating to meetings of the
Operating Board.

 

8

MONITORING FEES

 

8.1

For so long as Cayman 5 is the Controlling Party, during such time as the JV
Provisions apply, and at all times following the Default Control Date, the
Company shall pay or cause a member of the Group to pay an M&O Fee to Lion
Capital (or any Affiliate thereof). The amount of the M&O Fee paid to Lion
Capital (or any Affiliate thereof) in respect of such period shall not exceed,
in any financial year, the aggregate of (a) 1.25% of budgeted EBITDA for the
Group for that financial year, calculated on a pro rata basis according to the
proportion of the financial year which has elapsed during such period; and
(b) any out of pocket expenses reasonably incurred in provision of the services
in relation to which the M&O Fee is paid, provided that, to the extent that any
portion of the M&O Fee cannot be paid by a member of the Group without a member
of the Group breaching a provision of the Finance Documents (and that portion
cannot be paid by any other member(s) of the Group without a member of the Group
breaching a provision of the Finance Documents), such portion of the M&O Fee
shall not be required to be paid. Any amounts paid as expenses shall be paid to
(or at the direction of) the Person claiming the expense.

 

20



--------------------------------------------------------------------------------

8.2

Subject to the provisions of Clause 8.1, from the CEDC Control Effective Date
until the Final Discharge Date the Company shall pay or cause a member of the
Group to pay to Lion Capital (or an Affiliate thereof) and CEDC (or an Affiliate
thereof) an M&O Fee. The amount of the M&O Fee paid in respect of such period
shall be equal to the aggregate of (a) 1.25% of budgeted EBITDA for the Group
for each financial year, calculated on a pro rata basis according to the
proportion of the financial year which has elapsed during such period; and
(b) any out of pocket expenses reasonably incurred in provision of the services
in relation to which the M&O Fee is paid, provided that, to the extent that any
portion of the M&O Fee cannot be paid by a member of the Group without a member
of the Group breaching a provision of the Finance Documents (and that portion
cannot be paid by any other member(s) of the Group without a member of the Group
breaching a provision of the Finance Documents), such portion of the M&O Fee
shall not be required to be paid. To the extent that an M&O Fee is paid, Lion
Capital (or its designated Affiliate) and CEDC (or its designated Affiliate)
shall each receive one half of such M&O Fee, excluding any out of pocket
expenses referred to at (b) above. Any amounts paid as expenses shall be paid to
(or at the direction of) the Person claiming the expense.

 

9

NON-SOLICITATION

 

9.1

For so long as any Lion Party is a Party to this Agreement and for a period of
two years from the first date on which no Lion Party is a Party to this
Agreement (the “Lion Cessation Date”), no Lion Party will, on its own account or
on account of another Lion Party, entice or attempt to entice away from their
employment or employ or attempt to employ any Person who, in the period between
the date of this Agreement and the Lion Cessation Date, was an officer or an
employee of a Group company, CEDC or an Affiliate of CEDC, in each case who was
engaged in managerial work.

 

9.2

Until the earlier of:

 

 

9.2.1 

two years following the Final Discharge Date; and

 

 

9.2.2 

the Final Cayman 7 Call Option Completion Date,

(the “CEDC Cessation Date”), CEDC will not, on its own account or on account of
any Affiliate of CEDC, entice or attempt to entice away from their employment or
employ or attempt to employ any Person who, in the period between the date of
this Agreement and the CEDC Cessation Date, was an officer or an employee of a
Group company, a Lion Party or an Affiliate of any Lion Party, and in each case
who was engaged in managerial work.

 

10

LIMITED PARTNERSHIP AGREEMENT

 

10.1 

CEDC undertakes to Cayman 5 that it shall comply in a timely manner with its
obligations under the Limited Partnership Agreement.

 

10.2 

The General Partner undertakes to CEDC that it shall comply in a timely manner
with its obligations under the Limited Partnership Agreement.

 

11

SELLERS’ PUT OPTION

CEDC undertakes that, in the event the Sellers’ Put Option is validly exercised,
CEDC shall provide to Cayman 7, through the subscription of partnership
interests in Cayman 7, with an amount in cash equal to the amount required to be
paid by Lux 1 in relation to such exercise which Cayman 7 shall use to subscribe
for ordinary shares and convertible preferred equity certificates (CPECs) in Lux
1.

 

21



--------------------------------------------------------------------------------

12

DEED OF ADHERENCE

 

12.1

Subject to the provisions of Clause 12.2, no Transfer or allotment of any Shares
shall be made unless the transferee or allottee shall have first executed a Deed
of Adherence and such Deed shall have been delivered to the Company at its
registered office and to the Shareholders.

 

12.2

No Deed of Adherence need be executed if the transferee or allottee, as the case
may be, is already a Party to this Agreement (in the same capacity as that in
which the transferor is a Party in respect of the Shares in question).

 

12.3

Each Party acknowledges and agrees that, upon the transferee or allottee duly
executing a Deed of Adherence, such Person shall become a Party to this
Agreement in accordance with the terms of that Deed of Adherence.

 

13

TERMINATION

 

13.1

This Agreement shall terminate (as between the Parties hereto) and be of no
further force or effect upon the earliest of the following:

 

 

13.1.1 

the written agreement of the Parties;

 

 

13.1.2 

the Company going into liquidation whether voluntary or compulsory (other than
for the purpose of an amalgamation or reconstruction approved by all the
Parties);

 

 

13.1.3 

the date on which the Outstanding Consideration (as defined in the Option
Agreement) is paid in cash in full in accordance with the terms of the Option
Agreement provided, however, that such payment occurs prior to the Holdco Call
Option Exercise Date;

 

 

13.1.4 

the Final Cayman 7 Call Option Completion Date.

 

13.2

On termination of this Agreement, Clauses 9 (Non Solicitation and Non-Compete),
13 (Termination), and 22 (Rights of Third Parties and no Recourse) to 26
(Governing Law) shall survive and continue in full force and effect, but all
other rights and obligations of the Parties shall cease immediately. Termination
does not affect the Parties’ accrued rights and obligations as at termination.

 

13.3

Subject to the provisions listed in Clause 13.2 which shall continue to apply to
such Shareholder, if after the Default Control Date any one Shareholder ceases
to hold any Shares in accordance with the terms of this Agreement, this
Agreement shall cease to apply to such Shareholder (and if such Shareholder is
Cayman 7, also to CEDC), and such Shareholder (and if such Shareholder is
Cayman 7, also to CEDC) shall cease to enjoy the benefit of any provision of
this Agreement, from the date it ceases to hold such securities but without
prejudice to any rights, obligations or liabilities which may have accrued prior
to the date on which such Shareholder ceased to hold any such securities. For
the avoidance of doubt, any Party which at the Default Control Date does not
hold Shares will not cease to be a Party by reason of the preceding sentence
unless after the Default Control Date, it acquires Shares and subsequently
disposes of its entire holding of Shares.

 

13.4

Termination of this Agreement shall not affect the terms of any agreement
entered into between the Parties, or any successor of either of them holding
Shares which replaces this Agreement.

 

22



--------------------------------------------------------------------------------

13.5

References in this Agreement to any Person ceasing to be a Party to this
Agreement shall mean this Agreement ceasing to apply to such Person in
accordance with Clause 13.3 or this Agreement terminating pursuant to
Clause 13.1.

 

14

TAX AND VCOC

 

14.1

For the purposes of this Clause 14, “Code” means the United States Internal
Revenue Code of 1986, as amended, and any statute successor thereto.

Certain Tax Matters

 

 

14.1.1 

The Parties agree that the “check the box” elections have been made, or will
promptly upon execution of this Agreement be made, by those related entities set
out in Schedule 6 and the Parties will not change or modify or procure the
change or modification of the “check the box” elections or make any additional
elections for US Tax purposes without the other Parties’ prior written approval,
not to be unreasonably withheld or delayed.

 

 

14.1.2 

The Parties intend that the Company shall be treated as a partnership for US tax
purposes and no Party shall treat or elect to treat the Company in any other
manner for US tax purposes without the consent of the other Parties, such
consent not to be unreasonably withheld.

 

 

14.1.3 

To the extent the Company is required by law to withhold or to make tax payments
on behalf of or with respect to any Shareholder (“Tax Advances”), the Company
may withhold such amounts and make such tax payments as so required. All Tax
Advances made on behalf of any Shareholder shall be repaid by reducing the
amount of the current or next succeeding distribution or distributions which
would otherwise have been made to such Shareholder or, if such distributions are
not sufficient for that purpose, by so reducing the proceeds of liquidation
otherwise payable to such Shareholder. If a distribution to a Shareholder is
actually reduced as a result of a Tax Advance, for all other purposes of this
Agreement such Shareholder shall be treated as having received the amount of the
distribution that is reduced by the Tax Advance. Each Shareholder hereby agrees
to indemnify and hold harmless the Company and the other Shareholders from and
against any liability (including, without limitation, any liability for taxes,
penalties, additions to tax or interest) with respect to income attributable to
or distributions or other payments to such other Shareholder.

 

14.2

Certain VCOC Matters

 

 

14.2.1 

For so long as any Lion Party seeks to qualify as a VCOC Shareholder (as the
term is defined in Clause 14.2.2 below), such Party shall be entitled
individually to nominate at least one of the Persons to the Board to be
nominated by that Lion Party. The Parties acknowledge that, on the date hereof,
the Lion Holdcos are VCOC Shareholders.

 

 

14.2.2 

The Company hereby agrees that for so long as any Shareholder or one of its
Affiliates is a “venture capital operating company” (such Shareholder or
Affiliate, a “VCOC Shareholder”), as defined in the regulations promulgated
under the United States Employee Retirement Income Security Act of 1974, as
amended, by the United States Department of Labor (the “Plan Asset
Regulations”), and such VCOC Shareholder continues to hold, directly or
indirectly, any Shares (or other securities of the Company into which such
Shares

 

23



--------------------------------------------------------------------------------

 

may be converted or for which such Shares may be exchanged), without limitation
on, or prejudice to, any of the other rights provided to the VCOC Shareholder
under this Agreement or applicable law, the Company shall provide to such VCOC
Shareholder or its designated representative:

 

 

(a)

such information and consultation rights and other assistance as such VCOC
Shareholder may require to preserve its direct or indirect interest in the
Company qualifying as a “Venture Capital Investment” (within the meaning of the
Plan Asset Regulations) and, in connection with an Exit, such distribution of
securities held directly or indirectly by the VCOC Shareholder or such other
reasonable assistance such as to enable such Shareholder, in its discretion, to
elect to commence its “distribution period” (within the meaning of the Plan
Asset Regulations) or otherwise preserve its qualification as a “venture capital
operating company” within the meaning of the Plan Asset Regulations, and the
Parties will agree to such amendments to this Agreement as may be required by a
VCOC Shareholder to preserve such qualification or permit such election or
otherwise, provided that no such amendment would result in a material adverse
effect on the operations or business of the Group, taken as a whole, or on the
financial, legal or tax position of any other Shareholder;

 

 

(b)

prior notice of all material corporate actions (unless any such action is
required to be disclosed to the general public, in which case, such VCOC
Shareholder shall be deemed to have received notice pursuant to such disclosure)
and the right to consult with the Company and members of the Group with respect
to such actions; provided that the Company may provide such notice to the
applicable designated representative of such VCOC Shareholder, which in turn
shall be responsible forwarding such notice to the VCOC Shareholder the right to
visit and inspect any of the offices and properties of the Group and inspect and
copy the books and records of the members of the Group, at such times as the
VCOC Shareholder or its designated representative shall reasonably request; and

 

 

(c)

the right to consult with appropriate officers and directors of the Company and
each member of the Group periodically and at such times as reasonably requested
by the VCOC Shareholder with respect to matters relating to the business,
finances, accounts and affairs of the Company and the members of the Group. Any
costs incurred by the Company as a result of compliance with this Clause 14.2.2
shall be borne by the Shareholder making such requests for such information.

 

 

14.2.3 

The Company agrees to consider, in good faith, the recommendations of the VCOC
Shareholder or its designated representative in connection with the matters on
which it is consulted as described above, recognising that the ultimate
discretion with respect to all such matters shall be retained by the Company.

 

15

ASSIGNMENT AND SUB-CONTRACTING

 

15.1 

Subject to Clause 15.2, no Party shall be entitled to assign or transfer all or
any of its rights, benefits or obligations under this Agreement in whole or in
part without the prior written consent of the other Parties otherwise than
pursuant to a Transfer in accordance in all respects with the provisions and
requirements of this Agreement and the Articles.

 

24



--------------------------------------------------------------------------------

15.2

In the event that the General Partner ceases to be the general partner of
Cayman 7, each of the Parties shall take all such action as shall be in its
power as shall be reasonably necessary (i) to release the General Partner from
its rights and obligations under this Agreement and (ii) to substitute any
replacement general partner of Cayman 7 as a Party in place of the General
Partner.

 

16

EXCLUSION OF AGENCY, PARTNERSHIP OR JOINT VENTURE

Nothing in this Agreement or any arrangement contemplated by it shall be
construed as establishing or implying any partnership between the Parties, and
nothing in this Agreement shall be deemed to constitute either of the Parties as
the agent of any other or to authorise any Party to hold itself out as agent or
to bind, contract in the name of or to create a liability for any other in any
way or for any purpose.

 

17

FURTHER ASSURANCE, CONFLICT AND COMPLIANCE WITH ARTICLES, ANTI-CORRUPTION
PROVISIONS

 

17.1

Each Party shall, now or as required at any time in the future, do, or procure
the doing by a third party of, so far as may be reasonably within its power and
as may be reasonably requested of it, all acts and/or execute or procure the
execution of all documents in a form reasonably satisfactory to the other
Parties as is or are required to give full effect to the Transaction Documents
and the transactions intended to be effected hereby and thereby and shall
further (if necessary), so far as may be within its power, procure any required
amendment to the Articles.

 

17.2

If there is any conflict or inconsistency between the provisions of this
Agreement and the Articles, (i) this Agreement shall prevail, although nothing
in this Agreement shall constitute an amendment of the Articles and (ii) the
Shareholders shall take all lawful actions necessary to amend the Articles in
order to implement the terms of this Agreement, and in any event, shall act in
accordance with this Agreement.

 

17.3

The Company undertakes to each of the Shareholders that it shall, and shall
procure that each Group Company and their respective directors, officers and
employees shall, comply with all applicable anti-bribery and anti-corruption
laws and regulations. Without prejudice to the generality of the foregoing, the
Company shall, and shall procure that each Group Company and their respective
directors, officers and employees shall, refrain from taking any action that
would result in a violation by any direct or indirect investor in the Company of
the U.S. Foreign Corrupt Practices Act or any other applicable anti-bribery or
anti-corruption laws which apply to it by virtue of such investor’s direct or
indirect investment in the Company.

 

17.4

Without limiting the generality of the preceding Clause, the Company undertakes
to each of the Shareholders that it shall, and shall procure that each Group
Company and their respective directors, officers and employees shall, refrain
from offering, promising to pay, or authorising the payment of any money, or
offering, giving, promising to give, or authorising the giving of anything of
value, to any officer, employee or any other Person acting in an official
capacity for any government or any department, agency or instrumentality
thereof, including any entity or enterprise owned or controlled by a government,
or for any public international organisation, to any political party or official
thereof or to any candidate for political office (individually and collectively,
a “Government Official”) or to any Person knowing or being aware of a high
probability that all or a portion of such money or thing of value will be
offered, given or promised, directly or indirectly, to any Government Official,
for the purpose of:

 

25



--------------------------------------------------------------------------------

 

17.4.1 

influencing any act or decision of such Government Official in his official
capacity;

 

 

17.4.2 

inducing such Government Official to do or omit to do any act in violation of
his lawful duty;

 

 

17.4.3 

securing any improper advantage;

 

 

17.4.4 

inducing such Government Official to influence or affect any act or decision of
any entity or enterprise owned or controlled by a government; or

 

 

17.4.5 

assisting any Group Company in obtaining or retaining business for or with, or
directing business to any Group Company.

 

18

ENTIRE AGREEMENT

This Agreement, and the documents referred to in it in agreed form together
constitute the entire agreement and understanding of the Parties in relation to
the matters the subject thereto and supersede any previous agreement between the
Parties (whether written or oral) in relation to all or any of such matters and
without prejudice to the generality of the foregoing, excludes any
representation, warranty, condition or other undertaking implied at law or by
custom other than where expressly contained in this Agreement, provided that
nothing in this Clause shall exclude a Party from liability for fraudulent
misrepresentation.

 

19

VARIATION

 

19.1

Subject to Clause 19.2, any variation of this Agreement must be in a written
document and signed by each of the Parties or a duly authorised officer or
representative of each of the Parties and where any such document exists and is
so signed such Party shall not allege that the same is not binding by virtue of
an absence of consideration.

 

19.2

If this Agreement ceases to apply to any Party pursuant to Clause 13.3, as from
the date of such cessation and irrespective of whether the consent of such party
would have been required pursuant to Clause 19.1, this Agreement may be varied
without reference to or the need for signature of any relevant document by that
Party, provided that (for the avoidance of doubt) such variation shall not give
rise to any new or increased liability of that Party.

 

20

WAIVER

 

20.1

A delay in exercising, or failure to exercise, any right or remedy under this
Agreement does not constitute a waiver of such or other rights or remedies nor
shall operate so as to bar the exercise or enforcement thereof. No single or
partial exercise of any right or remedy under this Agreement shall prevent
further or other exercise of such or other rights or remedies.

 

20.2

No waiver by any Party of any requirement of this Agreement, or of any remedy or
right under this Agreement, shall have effect unless given in writing and signed
by such Party.

 

20.3

The rights and remedies provided in this Agreement are cumulative and not
exclusive of any rights and remedies provided by law.

 

21

ILLEGALITY AND SEVERANCE

 

21.1

The provisions contained in each Clause of this Agreement shall be enforceable
independently of the others and the invalidity of any one provision shall not
affect the validity of the others.

 

26



--------------------------------------------------------------------------------

21.2

If a provision of this Agreement is, or but for this Clause would be, held to be
illegal, invalid or unenforceable, in whole or in part, in the jurisdiction to
which it pertains but would be legal, valid and enforceable if part of the
provision was deleted, the provision shall apply with the minimum modification
necessary to make it legal, valid and enforceable in that jurisdiction, and any
such illegality, invalidity or unenforceability in any jurisdiction shall not
invalidate or render invalid or unenforceable such provisions in any other
jurisdiction.

 

21.3

If a provision of this Agreement is held to be illegal, invalid or
unenforceable, in whole or in part and Clause 21.2 cannot be used to make it
legal, valid and enforceable, a Party may require the other Parties to enter
into a new agreement or deed under which those Parties undertake in the terms of
the original provision, but subject to such amendments as the first Party
specifies in order to make the provision legal, valid and enforceable provided
however, that such amendments shall be the minimum required to make the
provision legal, valid and enforceable and in order to honour so far as is
legal, valid and enforceable the original intention of the Parties. No Party
will be obliged to enter into a new agreement or deed that would increase its
liability beyond that contained in this Agreement, had all its provisions been
legal, valid and enforceable.

 

22

RIGHTS OF THIRD PARTIES AND NO RECOURSE

 

22.1

A Person who is not a Party to this Agreement or who does not execute a Deed of
Adherence in accordance with this Agreement has no rights under the Contracts
(Rights of Third Parties) Act 1999 or otherwise to enforce any term of this
Agreement but this does not affect any right or remedy of a third party which
exists or is available apart from such Act.

 

22.2

Accordingly, this Agreement shall be binding upon and enure solely for the
benefit of the Parties hereto and any Person who executes a Deed of Adherence in
accordance with this Agreement and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any rights,
benefits or remedies of any nature whatsoever under or by reason of this
Agreement.

 

22.3

Only the Parties that are signatories hereto shall have any obligation or
liability under this Agreement. Notwithstanding anything that may be expressed
or implied in this Agreement, no recourse under this Agreement or any documents
or instruments delivered in connection with this Agreement shall be had against
any current or future representative of any Party or any current or future
direct or indirect shareholder, member, general or limited partner or other
beneficial owner of any Party or any of their respective representatives,
whether by the enforcement of any assessment or by any legal or equitable
proceeding, or by virtue of any statute, regulation or other applicable law, it
being expressly agreed and acknowledged that no personal liability whatsoever
shall attach to, be imposed on or otherwise be incurred by any such Person for
any obligation of any Party under this Agreement or any documents or instruments
delivered in connection with this Agreement for any claim based on, in respect
of or by reason of such obligations or their creation.

 

23

COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which when
executed and delivered shall constitute an original of this Agreement, but all
the counterparts shall together constitute one and the same agreement. No
counterpart shall be effective until each Party has executed at least one part
or counterpart.

 

27



--------------------------------------------------------------------------------

24

NOTICES

 

24.1

Any notice or other communication given under this Agreement shall be in writing
and shall be served by delivering it to the Party due to receive it at the
address or fax numbers set out in Clause 24.2 and shall be deemed to have been
delivered in accordance with Clause 24.3.

 

24.2

The Parties’ addresses and fax numbers for the purposes of this Agreement are:

 

 

24.2.1 

In the case of the Lion Parties, the General Partner, the Company and Cayman 7:

Lion Capital LLP

21 Grosvenor Place

London SW1X 7HF

United Kingdom

For the attention of: Javier Ferrán/James Cocker

Fax number: +44 20 7201 2222

with a courtesy copy (which shall not constitute notice) to:

Weil, Gotshal & Manges

One South Place

London EC2M 2WG

United Kingdom

For the attention of: Michael Francies/Ian Hamilton

Fax number: +44 20 7903 0990

 

 

24.2.2 

In the case of CEDC:

CEDC Warsaw,

ul. Bobrowiecka 6

02-728 Warszawa

Poland

For the attention of: Bill Carey

Fax number: +48 22 455 1810/+1 941 330 9617

with a courtesy copy (which shall not constitute notice) to:

Dewey & LeBoeuf

No. 1 Minster Court

Mincing Lane

London EC3R 7YL

For the attention of: Steve Horvath

Fax number: +44 20 7459 5099

or such other address or fax number as the relevant Party notifies to the other
Parties, which change of address shall only take effect if delivered and
received in accordance Clause 24.3.

 

24.3

A notice so addressed shall be deemed to have been received:

 

 

24.3.1 

if personally delivered, at the time of delivery;

 

 

24.3.2 

if sent by pre-paid, recorded delivery or registered post, two Business Days
after the date of posting to the relevant address;

 

28



--------------------------------------------------------------------------------

 

24.3.3 

if sent by registered air-mail, five Business Days after the date of posting to
the relevant address; or

 

 

24.3.4 

if sent by fax, on successful completion of its transmission as per a
transmission report from the machine from which the fax was sent, save that if
such notice or communication is received after the end of normal working hours
(and “normal working hours” shall be deemed to be 8.30 am and 5.30 pm on any
Business Day in the country of the recipient), such notice or communication
shall be deemed to have been received on the next Business Day.

 

24.4

CEDC irrevocably authorises and appoints Law Debenture Corporate Services
Limited presently at Fifth Floor, 100 Wood Street, London EC2V 7EX, United
Kingdom as its agent for service of notices and/or proceedings in relation to
any matter arising out of or in connection with this Agreement and service on
such agent in accordance with this Clause 24 shall be deemed to be effective
service on CEDC.

 

24.5

Each of Cayman 4, Cayman 5, Cayman 6, Cayman 7 and the General Partner
irrevocably authorises and appoints Lion Capital LLP whose registered address is
at 21 Grosvenor Place, London, SW1X 7HF United Kingdom as their agent for
service of notices and/or proceedings in relation to any matter arising out of
or in connection with this Agreement and service on such agent in accordance
with this Clause 24 shall be deemed to be effective service on Cayman 4, Cayman
5, Cayman 6, Cayman 7 or the General Partner, as the case may be.

 

24.6

Any Party may appoint a substitute agent for service for the purposes of
Clause 24.4 or 24.5 by giving notice to the other Parties pursuant to
Clauses 24.1 to 24.3.

 

25

JURISDICTION

The Parties irrevocably agree that, subject as provided below, the courts of
England shall have exclusive jurisdiction over any dispute or claim arising out
of or in connection with this Agreement or its subject matter or formation
(including non-contractual claims). Nothing in this Clause 25 shall limit the
right of the Parties to commence proceedings to seek equitable (or equivalent)
relief or to seek enforcement of a final non-appealable judgment of the courts
of England in any court of an Approved Jurisdiction which has competent
jurisdiction, nor shall the commencement of such proceedings in any one or more
Approved Jurisdictions preclude the commencement of similar proceedings in any
other Approved Jurisdiction, whether concurrently or not, to the extent
permitted by the law of such other Approved Jurisdiction. No Party shall be
entitled to commence proceedings in any court in any jurisdiction other than
England or of an Approved Jurisdiction.

 

26

GOVERNING LAW

This Agreement and all matters (including, without limitation, any contractual
or non-contractual obligation) arising from or connected with it are governed
by, and will be construed in accordance with, English law.

 

29



--------------------------------------------------------------------------------

SCHEDULE 1

DEED OF ADHERENCE

DEED OF ADHERENCE dated • made by • (the “Adhering Party”) in favour of the
Persons whose names are set out in the schedule to this deed.

RECITALS

 

(A)

This deed is supplemental to the Governance and Shareholders Agreement dated [•]
made between Cayman 7, Cayman 4, Cayman 5, the Company, the General Partner and
CEDC (the “Shareholders Agreement”).

 

(B)

[Name of transferring Shareholder] has agreed to transfer [a portion] [all] of
its Shares to the Adhering Party and this deed is entered into pursuant to
Clause 12 of the Shareholders Agreement.

 

1

REPRESENTATIONS AND WARRANTIES

The Adhering Party warrants, as of the date of this deed, to the other Parties
that:

 

 

(a)

it has full power and authority, without requiring the consent of any other
Person, and has taken all necessary actions, to enter into and exercise its
rights and perform its obligations under this deed and the Shareholders
Agreement;

 

 

(b)

the provisions of this deed or the Shareholders Agreement will not result in a
breach of any provision of the Adhering Party’s constitutional documents or
result in a breach of any order, judgment or decree of any court or governmental
agency to which it is a party or by which it is bound; and

 

 

(c)

this deed and the Shareholders Agreement constitute lawful, valid and binding
obligations of the Adhering Party in accordance with its terms.

 

2

OPERATIVE PROVISIONS

The Adhering Party confirms that it has been given and read a copy of the
Shareholders Agreement and covenants with each Person named in the schedule to
this deed to perform and be bound by all the terms of the Shareholders Agreement
as if the Adhering Party were [capacity in which the party is to adhere to be
inserted] for the purposes of the Shareholders Agreement;

 

3

NOTICES

Any notice or other communication given under the Shareholders Agreement shall
be in writing and shall be served by delivering it to the Adhering Party at the
address or fax numbers set out below:

The Adhering Party’s address and fax number for the purposes of the Shareholders
Agreement are:

[•]

For the attention of: [•]

Fax number: [•]

 

30



--------------------------------------------------------------------------------

with a courtesy copy (which shall not constitute notice) to:

[•]

For the attention of: [•]

Fax number: [•]

or such other address or fax number as the Adhering Party notifies to the other
Parties, which change of address shall only take effect if delivered and
received in accordance with Clause 24.3 of the Shareholders Agreement.

 

4

A notice so addressed shall be deemed to have been received in accordance with
Clause 24.3 of the Shareholders Agreement.

 

5

Unless the context requires otherwise, words and expressions defined in the
Shareholders Agreement shall have the same meaning when used in this deed.

 

6

This deed is governed by English law.

DULY EXECUTED AND DELIVERED

AS A DEED ON THE DATE STATED ABOVE

[ADHERING PARTY]

[Appropriate deed execution clause]

by:

   

Acknowledged and Accepted:

[COMPANY]

by:

   

 

31



--------------------------------------------------------------------------------

SCHEDULE 2

CEDC MINORITY RIGHTS

This Schedule sets out the provisions which will apply at all times when CEDC is
the Minority Party.

Notwithstanding any other provision of this Agreement, each of the rights set
out in this Schedule 2 (excluding the rights set out in paragraph 9(a) of this
Schedule 2) is subject to and accordingly shall be limited by any applicable
obligations, restrictions or permissions contained in the Finance Documents,
provided always that this carve-out shall not apply where such obligation,
restriction or permission arises as a result of any amendment to a Finance
Document after the date of this Agreement and such amendment has not received
prior Minority Consent.

Notwithstanding the provisions of paragraphs 2, 3 and 4 of this Schedule, any
transaction or arrangement contemplated by such paragraphs which occurs or would
occur exclusively amongst members of the Group, shall not require Minority
Consent.

Capital Increases

 

1

No Group Company shall, without Minority Consent, make a Capital Increase
provided that, this restriction shall not apply (i) where the Capital Increase,
in the reasonable opinion of the Controlling Party, is required because a member
of the Group is in a Distress Situation; (ii) where the Capital Increase takes
place in order to allow Cayman 7 to fund Lux 1 with the funds received by Cayman
7 from CEDC pursuant to Clause 11; or (iii) where the Capital Increase takes
place between members of the Group.

Where a Capital Increase takes place in a Distress Situation, CEDC shall be
offered the opportunity via Cayman 7 before any other party to subscribe for all
shares proposed to be issued under, but shall not in any circumstances have the
right to prevent, the Capital Increase and the provisions of paragraphs 1.2 to
1.7 of Schedule 5 shall apply. Any Capital Increases during a Distress Situation
shall be limited to raising an amount which the Controlling Party, acting
reasonably, deems necessary, following consultation with the Minority Party, to:
i) cure the Distress Situation; and ii) prevent another Distress Situation from
arising within the following twelve months.

Any participation of CEDC in a Capital Increase shall be made by CEDC providing
funds to Cayman 7 to allow it to participate in the Capital Increase.

Debt Finance

 

2

No Group Company shall, without Minority Consent:

 

 

(a)

prepay or cancel any Indebtedness of an amount in excess of $5 million in
aggregate from the date of this Agreement, provided that this restriction shall
not apply in respect of (i) Net Working Capital Facilities; and (ii) mandatory
repayments of debt principal amounts;

 

 

(b)

make any material amendments to the terms of any Indebtedness in excess of
$5 million in aggregate from the date of this Agreement;

 

 

(c)

incur any Indebtedness of an amount in excess of $5 million in aggregate from
the date of this Agreement, provided that: (i) where the Minority Consent has
been received in respect of committed but undrawn arrangements for Indebtedness
in

 

32



--------------------------------------------------------------------------------

 

excess of $5 million in aggregate from the date of this Agreement; or (ii) in
respect of the facilities provided under the Finance Documents, Minority Consent
will not be required for the utilisation of such facilities;

 

 

(d)

incur any Indebtedness, or make any amendment to the terms of any existing
Indebtedness, the terms of which (or, in the case of an amendment, the terms of
which amendment) provide for or may require (i) payment of any new or additional
fee or amount; (ii) prepayment or acceleration of payment of any existing
amount; (iii) termination; (iv) negotiation or material variation of terms by
the counterparty in each case as a result of CEDC becoming the Controlling Party
provided that this restriction shall not prevent the utilisation of amounts
available under the Finance Documents;

 

 

(e)

incur any Indebtedness, or make any amendment to the terms of any existing
Indebtedness, the terms of which (or, in the case of amendment, the terms of
which amendment) the Controlling Party reasonably believes, is or has become
aware or has been notified, will, prior to the CEDC Control Effective Date,
cause an event of default in respect of any material Indebtedness to which CEDC
or any Affiliate of CEDC is a party, provided that this provision shall not
require the Controlling Party to make any enquiry as to the terms of any
Indebtedness of CEDC or its Affiliates;

 

 

(f)

create or permit to be created any Encumbrance over any of the assets of any
member of the Group, except: (i) in accordance with Finance Documents; (ii) in
accordance with the terms of any Indebtedness otherwise permitted under this
Agreement; or (iii) any Encumbrance arising in the ordinary course of trading;

 

 

(g)

enter into or unwind any hedging or swap arrangements in respect of a notional
amount in excess of $5 million in aggregate from the date of this Agreement;

 

 

(h)

enter into any off balance sheet commitments in excess of $5 million in
aggregate from the date of this Agreement; or

 

 

(i)

agree to do any of the foregoing.

Acquisitions and Disposals

 

3

No Group Company shall, without Minority Consent:

 

 

(a)

acquire any interest in any business, company or tangible or intangible assets
(i) the consideration for which, when aggregated with that paid for any previous
such acquisitions made after the date of this Agreement, exceeds $5 million; or
(ii) which was loss-making in the 12 months prior to the date of acquisition; or
(iii) which will not, following acquisition, be controlled by a member of the
Group except, in each case, as previously contained or provided for in the
Budget; or

 

 

(b)

enter into any joint venture, revenue sharing or profit sharing arrangement; or

 

 

(c)

dispose of any interest in any business, company, or assets: (i) where the
higher of (a) consideration actually received for such disposal and (b) the Fair
Market Value of the assets disposed of exceeds $5 million; or (ii) the disposal
of any interests, either alone or in aggregate, that may have the same effect;
provided that Minority Consent shall not be required in respect of any disposal
required pursuant to Clause 3.3; or

 

33



--------------------------------------------------------------------------------

 

(d)

agree to do any of the foregoing.

Material Contracts

 

4

No Group Company shall, without Minority Consent, enter into or agree to enter
into any agreement or make any amendment to any existing agreement:

 

 

(a)

which (or, in the case of an amendment, which amendment) is reasonably likely to
have a material impact (either positive or negative) upon the profitability of
the Group, taken as a whole, or upon the net asset value of the Group; or

 

 

(b)

which (or, in the case of an amendment, which amendment) provides for or may
require (i) payment of any new or additional fee or amount; (ii) prepayment or
acceleration of payment of any existing amount; (iii) termination;
(iv) negotiation or material variation of terms by the counterparty in each case
as a result of CEDC becoming the Controlling Party; or

 

 

(c)

which is outside the ordinary course of business and is material to the business
the Group taken as a whole,

save as may otherwise be agreed between Cayman 4, Cayman 5 and CEDC. For the
avoidance of doubt, any settlement agreement in respect of any First Earnout
Amount, Second Earnout Amount or any combination or part thereof shall be
considered to be subject to this paragraph 4.

Management

 

5

The final form of the Budget and any material amendments to or deviations from
it, taken as a whole, including but not limited to investments outside the
Budget, shall not be approved or take effect without Minority Consent.

 

6

The appointment or dismissal of any member of Senior Management or material
changes to the role or job description of any member of Senior Management shall
not take place without Minority Consent.

 

7

No material change to the terms of the incentive structure or the compensation
awarded to Senior Management shall be made after 31 December 2009 without
Minority Consent, save as may otherwise be agreed between Cayman 4, Cayman 5 and
CEDC.

 

8

The Minority Party shall have the right to appoint two Directors to each of the
Board and the Operating Board, provided always that this shall in no
circumstances constitute a majority of the Board or the Operating Board and no
limit shall be placed on the number of Directors who may be appointed to the
Board or the Operating Board by the Controlling Party. The appointees made by
the Minority Party pursuant to this paragraph shall also have the right to
attend meetings of the Shareholders.

Information

 

9

The Controlling Party shall deliver to the Minority Party:

 

 

(a)

upon written request, and as soon as practicable, all information required to
allow the Minority Party to comply with applicable listing, reporting and
disclosure rules, regulations and requirements of applicable governmental
entities and securities exchanges, including, without limitation, the United
States Securities and Exchange Commission, the Polish Securities and Exchange
Commission, NASDAQ, the Warsaw Stock Exchange, and any other securities exchange
on which any security of the Minority Party is listed or admitted for trading;

 

34



--------------------------------------------------------------------------------

 

(b)

monthly management accounts, prepared substantially in accordance with CEDC
group format, as soon as reasonably practicable following the end of the
relevant month, commencing as soon as reasonably practicable following the date
of this Agreement; and

 

 

(c)

quarterly management accounts prepared substantially in accordance with the CEDC
group format as soon as reasonably practicable following the end of the relevant
quarter, commencing as soon as reasonably practicable following the date of this
Agreement; and

 

 

(d)

annual audited financial information as soon as reasonably practicable following
the end of the relevant financial period,

and shall (i) disclose to the Minority Party any matters of which it becomes
aware which could reasonably be expected to have a material and adverse impact
on the operations and condition of the Group; (ii) keep the Minority Party
apprised of the performance of the Group and allow the Minority Party reasonable
access to the management of the Group and to the executives of Lion Capital; and
(iii) allow the Minority Party direct access to the auditors of the Group,
including during pre-audit planning and post audit review, in consultation with
the Group’s chief financial officer.

 

10

All compliance, financial reporting, audit, and audit related costs, shall be
borne by the Group except where such costs relate to activities in which the
Group would not engage, but for the other provisions of this paragraph 10. The
costs that the Group shall be required to bear in connection with such
activities shall be limited to a maximum of $300,000 per calendar year. Any
costs in excess of $300,000 in any calendar year incurred in connection with
such activities shall be borne by CEDC.

Related Party Transactions

 

11

No Group Company shall, without Minority Consent, enter into or agree to enter
into any or a series of related Related Party Transactions with a value in
excess of $250,000 in aggregate per annum, except the payment of M&O Fees (and
related expenses).

Dividends

 

12

No Group Company shall without Minority Consent declare, pay or otherwise make
any dividend or other distribution (whether in cash or in specie) other than to
another Group Company.

 

13

After the later of: (i) the date falling immediately after the Cayman 7 Call
Option Completion Date in respect of the Third Cayman 7 Call Option; and
(ii) 31 July 2011, and provided that the Holdco Put Option has not been
exercised, the Minority Party may require (having given not less than 30 days’
written notice to the Controlling Party) that the Company pays a cash dividend
to the Shareholders up to the Maximum Dividend Amount, and that any amounts
necessary to be paid from any Subsidiaries of the Company to allow such a
dividend shall be paid (but without requiring any member of the Group to incur
any Indebtedness to any person (other than to another member of the Group)),
subject to the following:

 

 

(a)

any such dividend received by Cayman 7 shall be applied to the extent required
by, and in accordance with the provisions of, the Option Agreement and the
Limited Partnership Agreement;

 

35



--------------------------------------------------------------------------------

 

(b)

the payment of such dividend shall be subject to all applicable legal and
contractual restrictions applicable to the Company or any of its Subsidiaries,
which restrictions shall include any legal or contractual restrictions
applicable to the direct or indirect provision of funds to the Company by any of
its Subsidiaries (whether by dividend, loan or otherwise) which may be necessary
in order to enable the Company to pay such dividend without any member of the
Group incurring any Indebtedness to any Person (other than to another member of
the Group);

 

 

(c)

no such dividend shall be payable if:

 

 

(i)

following the payment of such dividend, less than the Minimum Cash Amount would
remain held in cash in Lux 3;

 

 

(ii)

following such dividend the Leverage Ratio (taking into account the payment of
such dividend) would be greater than 2.0; or

 

 

(iii)

the payment of such dividend is not permitted pursuant to the conditions of
paragraph f(ii) of the definition of “Permitted Payment” as such term is defined
in the Senior Facilities Agreement (in the form amended as at, or prior to, the
date of this Agreement) and, where necessary in order to interpret such
provisions, incorporating relevant defined terms from the Senior Facilities
Agreement); and

 

 

(d)

the Minority Party may only request two such dividends to be paid in any
financial year, provided that such requests are not less than 90 days apart.

 

14

For the purposes of paragraph 13 above:

 

 

(a)

the “Minimum Cash Amount” shall mean $30 million, save that where the dividend
is paid on the Final Cayman 7 Call Option Completion Date and the Final Cayman 7
Call Option is completed in full on that date in accordance with its terms, the
“Minimum Cash Amount” shall mean $0; and

 

 

(b)

the “Maximum Dividend Amount” shall mean the maximum cash dividend which the
Company is able to pay at the relevant time, taking into account the
restrictions mentioned in paragraphs 13(b) and 13(c) above and after having made
appropriate payment, withholding or reservation of all taxes payable in
connection with such dividend.

 

15

CEDC may require that Lux 2 shall, so far as it is able, repay the Vendor Loan
Notes in whole or in part at any time following the later of: (i) the date
falling immediately after the Cayman 7 Call Option Completion Date in respect of
the Third Cayman 7 Call Option; and (ii) 31 July 2011, provided that following
such repayment at least $20 million would remain held in cash in Lux 3.

Miscellaneous

 

16

None of the following shall take place without Minority Consent:

 

 

(a)

any change to the financial year end of any member of the Group;

 

36



--------------------------------------------------------------------------------

 

(b)

any change to the auditors of any member of the Group;

 

 

(c)

the liquidation or winding up of any member of the Group;

 

 

(d)

the commencement or settlement of any material litigation (whether actual or
threatened);

 

 

(e)

any material change to the constitutional documents of any member of the Group;

 

 

(f)

any material change to the accounting policies and/or practices of any member of
the Group;

 

 

(g)

the establishment of any new, or the winding up or dissolution (by whatever
means) of any existing, Subsidiary;

 

 

(h)

the passing of any special resolution of the Company at a general meeting;

 

 

(i)

any consolidation, subdivision, conversion or cancellation of the share capital
of any member of the Group;

 

 

(j)

any compromise or arrangement between the Company and its members proposed under
the Companies Law; or

 

 

(k)

any scheme involving the transfer of shares or any class of shares of the
Company to another company under the Companies Law.

 

17

The Controlling Party shall not, without Minority Consent, take any action (and
the Controlling Shareholder shall procure that each of its Affiliates shall not
take any action) in respect of the Group which will or is reasonably likely to
be materially prejudicial to the ability of CEDC to enforce security in the
event of a default by Cayman 7 of its obligations under this Agreement. For the
avoidance of doubt, this right extends, without limitation, to restructurings of
the Group howsoever effected and to restructurings, whether directly or
indirectly, of Cayman 4 or Cayman 5’s investment in, or rights of ownership
over, the Group, howsoever effected.

Minority Consent

 

18

Minority Consent shall be given (or denied) within ten Business Days of the date
of request by the Controlling Party. If no response is received from the
Minority Party within ten Business Days following the date of request by the
Controlling Party, Minority Consent shall be deemed to have been given.

 

19

Minority Consent shall not be unreasonably withheld and the Minority Party
agrees to give reasonable consideration to any request for Minority Consent.

 

20

CEDC shall be permitted to withhold Minority Consent in circumstances where it
believes, acting reasonably, that to do so would be adverse to any security
interests granted to it pursuant to the terms of the Transaction Documents.

 

37



--------------------------------------------------------------------------------

SCHEDULE 3

JV PROVISIONS

This Schedule sets out the provisions which will apply from the JV Effective
Date.

Notwithstanding any other provision of this Agreement, each of the rights set
out in this Schedule 3 (except those rights set out in paragraph 1.8 of this
Schedule 3) is subject to and accordingly shall be limited by any applicable
obligations, restrictions or permissions contained in the Finance Documents,
provided always that this carve-out shall not apply where such obligation,
restriction or permission arises as a result of any amendment to a Finance
Document after the date of this Agreement and such amendment has not received
prior Minority Consent.

PART I

 

1

MANAGEMENT

 

1.1

The Board will be responsible for overall management and supervision of the
Company, subject to the terms of Part II.

 

1.2

The Board will consist of an equal number of Lion Directors and CEDC Directors.
Unless otherwise agreed by all the Parties, there will be two Lion Directors and
two CEDC Directors.

 

1.3

The Lion Parties shall have the right to appoint and remove the Lion Directors.
CEDC shall have the right to appoint and remove the CEDC Directors.

 

1.4

The chairman of the Board (the “Chairman”) will be one of the Directors
nominated by the Lion Directors. If the Chairman for the time being is unable to
attend any meeting of the Board or the Shareholders, the Lion Parties will be
entitled to appoint another Director to act as chairman in his place at the
meeting.

 

1.5

The Chairman will not have a second or casting vote at Board or Shareholders
Meetings.

 

1.6

As a common practice, unanimity will be sought at Board meetings. If a
disagreement appears, the Chairman will use his best efforts to reconcile the
different viewpoints between the Directors.

 

1.7

The business of the Group shall be conducted in the ordinary course and in a
manner similar in all material respects to that carried on in the 12 months
ended on the date of this Agreement.

 

1.8

The Company shall deliver to CEDC, upon written request and within a reasonable
timeframe, all information required to allow CEDC to comply with applicable
listing, reporting and disclosure rules, regulations and requirements of
applicable governmental entities and securities exchanges, including, without
limitation, the United States Securities and Exchange Commission, the Polish
Securities and Exchange Commission, NASDAQ, the Warsaw Stock Exchange, and any
other securities exchange on which any security of CEDC is listed or admitted
for trading.

 

38



--------------------------------------------------------------------------------

PART II

Throughout this Part II references to the Company are deemed to apply equally to
each Group Company.

 

2

MATTERS REQUIRING BOARD CONSENT

 

2.1

No decision relating to any of the following matters (“Board Consent Matters”)
will be taken (whether by the Board, the Company or any of the officers or
managers within the Group) unless and until the Board has unanimously voted in
favour of the decision at a meeting of the Board properly convened and held,
except to the extent provided for in the relevant Budget or expressly permitted
pursuant to this Agreement:

 

 

2.1.1 

any change in the memorandum and articles of association of the Company or the
passing of any ordinary or special resolutions;

 

 

2.1.2 

any material change in the nature of the business of the Group or material
extension of the Company’s activities outside the scope of the business of the
Group or the commencement of any new business not being ancillary or incidental
to the business of the Group;

 

 

2.1.3 

any change in the trading name or mark of the Group;

 

 

2.1.4 

the sale of the whole (or substantially the whole) of the assets of the Company
or an acquisition by the Company or subscription by the Company for, or the
purchase by the Company of, any part of the issued share capital or of the
assets of another company or the formation or acquisition of any Subsidiary;

 

 

2.1.5 

the making of any material acquisition or disposal by the Company (including any
material acquisition or grant of any licence) of or relating to any intellectual
property rights;

 

 

2.1.6 

the sale, lease, license, assignment or other disposal of any part of the
undertaking or the assets of the Company at a total cost to the Company per
transaction exceeding $250,000 and $2 million in aggregate across the Group
otherwise than in the ordinary course of business;

 

 

2.1.7 

the creation, extension, granting, issue or redemption of any debenture,
mortgage, charge or other Encumbrance over the whole or any part of the business
or assets (other than Encumbrances arising in the ordinary course of trading) or
over any share forming part of the authorised or issued share capital of the
Company, or an agreement to do so;

 

 

2.1.8 

the merger or acquisition of the Company with or by any other company or
concern;

 

 

2.1.9 

the entering into of any partnership, joint venture or profit sharing
arrangement with any Person;

 

 

2.1.10 

any change in the authorised or issued share capital of the Company including
the creation, allotment, issue, repayment or redemption or agreement to create,
allot, issue, repay or redeem any of its share or loan capital or other
securities convertible into shares, or granting or agreement to grant any option
in respect thereto;

 

39



--------------------------------------------------------------------------------

 

2.1.11 

the variation of rights attaching to any shares in the capital of the Company;

 

 

2.1.12 

the declaration, payment or making of a dividend or other distribution or
payment made out of profits other than as permitted by this Agreement, the
Articles or otherwise;

 

 

2.1.13 

any change in the Company’s auditors (or any material change in their
remuneration), or accounting reference date;

 

 

2.1.14 

any approval or amendment of the annual accounts, or the Company’s agreed
accounting practices and policies except where any such change is recommended by
the auditors of the Company as a consequence of a change in accounting standards
applicable to companies carrying on businesses of a similar nature to the
business or as a consequence of a change in law, and any activity outside the
scope of the Budget;

 

 

2.1.15 

the giving or agreement to give by the Company of any indemnity or guarantee
whatsoever;

 

 

2.1.16 

the entering into or agreement to enter into a long term (long term meaning, for
this purpose, being incapable of being terminated within 12 months), onerous or
unusual agreement or arrangement or commitment (in terms of value, obligations
or subject matter) or out of the ordinary course of business or otherwise than
at arm’s length;

 

 

2.1.17 

the taking on of any obligation of the Company involving capital expenditure or
commitments requiring capital expenditure in excess of $2 million for an
individual contract or $5 million in aggregate in any 12 month period;

 

 

2.1.18 

the entering into an agreement or arrangement outside the ordinary course of
business or other than at arm’s length and for full value with any Shareholder
or Affiliate thereof or any director or former director or such Shareholder or
Affiliate thereof (other than in relation to the payment of M&O Fees);

 

 

2.1.19 

any giving of notice of termination of any agreements of a material nature in
the context of the business or the making of any material variation or amendment
to such agreements;

 

 

2.1.20 

any borrowing or raising of money by the Company outside the ordinary course of
business in excess of $5 million or any borrowing or raising of money by the
Company in the ordinary course of business in excess of $10 million, in each
case within any 12 month period except any borrowing under any Net Working
Capital Facility; any payment of its creditors other than in the ordinary course
of business; any change in the Company’s policy in relation to the payment of
creditors; the repayment of any Indebtedness of amounts greater than $2 million,
unless such repayment is a mandatory repayment under the term of the applicable
facility or is a payment under a Net Working Capital Facility; or any amendment
or agreement to amend the terms of its borrowing or Indebtedness or to amend,
cancel, release or assign any Indebtedness owed to it or any claims held by it;

 

 

2.1.21 

any commencement, compromise, settlement or waiver of a right in relation to
litigation or arbitration proceedings or other similar proceedings, except in
relation to debt collection not exceeding $5 million in the ordinary course of
business;

 

40



--------------------------------------------------------------------------------

 

2.1.22 

the appointment, remuneration, compensation, transfer and discharge of any
member of Senior Management or material alteration to or agreement to materially
alter any terms of employment or benefits of its employees or alteration of any
working practices or collective agreement relating to such practices;

 

 

2.1.23 

establishing or amending any bonus, profit sharing, share option or other
incentive scheme or similar arrangement for any director or employee of the
Company other than in the ordinary course of business;

 

 

2.1.24 

the adoption of, or participation by the Company in, any pension scheme or the
amendment of any existing pension scheme of the Company or, except in compliance
with the advice of actuaries appointed at a quorate meeting of the Directors to
review such scheme, any variation in or cessation of the contributions made by
the Company to any such scheme;

 

 

2.1.25 

the appointment of any directors to any board of any member of Group, except the
Company;

 

 

2.1.26 

the making of any material agreement with any revenue authorities or other
taxing authority or the making, granting or allowing of any claim, disclaimer,
surrender, election or consent for taxation purposes in relation to the Company,
its business, assets or undertaking;

 

 

2.1.27 

the entering into the occupation, purchase, sale, transfer, lease or licence of
any material freehold or leasehold property;

 

 

2.1.28 

the variation of any terms of any of the Company’s material policies of
insurance or the taking out of any additional or replacement policies of
insurance other than renewals of the Company’s policies on substantially the
same terms as those in force;

 

 

2.1.29 

the recommendation that the Company should seek a listing and the agreement or
recommendation of any matters ancillary to such application (including any
relevant changes to the Articles);

 

 

2.1.30 

appointing any committee of the Board or delegating any of the powers of the
Board to any committee (provided that, for these purposes, the “Company” shall
not refer to any Group Company other than the Company); or

 

 

2.1.31 

the grant of any power of attorney other than in the ordinary course of
business;

 

 

2.1.32 

the approval of the balance sheet and profit and income statement or any other
account of the Company (provided that, for these purposes, the “Company” shall
not refer to any Group Company other than the Company); or

 

 

2.1.33 

the making of any petition or resolution to wind up the Company or any petition
for any administration order or any order having similar effect in a different
jurisdiction in relation to the Company unless in any case the Company is at the
relevant time insolvent and the Directors reasonably consider (taking into
account their fiduciary duties) that it ought to be wound up.

 

2.2

No provision of paragraph 2.1 to this Schedule 3 shall prohibit any transaction
or arrangement exclusively between members of the Group.

 

41



--------------------------------------------------------------------------------

SCHEDULE 4

CAYMAN 5 MINORITY PROVISIONS

This Schedule sets out the provisions which will apply at all times when Cayman
5 is the Minority Party.

Notwithstanding any other provision of this Agreement, each of the rights set
out in this Schedule 4 is subject to and accordingly shall be limited by any
applicable obligations, restrictions or permissions contained in the Finance
Documents, provided always that this carve-out shall not apply where such
obligation, restriction or permission arises as a result of any amendment to a
Finance Document after the date of this Agreement and such amendment has not
received prior Minority Consent.

Notwithstanding the provisions of paragraphs 2, 3 and 4 of this Schedule, any
transaction or arrangement contemplated by such paragraphs which occurs or would
occur exclusively amongst members of the Group, shall not require Minority
Consent.

Capital Increases

 

1

No Group Company shall, without Minority Consent make a Capital Increase and
issue any securities or interests pursuant thereto to any Person other than
Cayman 7 or a wholly-owned subsidiary of Cayman 7, and Cayman 7 shall pledge all
such securities or interests for which it subscribes pursuant to this paragraph
pursuant to the terms of the Cayman 7 Pledge.

Debt Finance

 

2

No Group Company shall, without Minority Consent incur any Indebtedness or make
any amendment to the terms of any existing Indebtedness, the terms of which (or,
in the case of an amendment, the terms of which amendment) (A) provide for or
may require (i) payment of any new or additional fee or amount; (ii) prepayment
or acceleration of payment of any existing amount; (iii) termination;
(iv) negotiation or material variation of terms by the counterparty in each case
as a result of Cayman 5 or any Affiliate thereof becoming the Controlling Party;
or (B) prevent or restrict the payment of the M&O Fee (and related expenses).

 

3

No Group Company shall, without Minority Consent, make or enter into any
Indebtedness which includes any provision (whether a cross-default provision, a
mandatory pre-payment provision or otherwise) which relates in any way to CEDC
or any of its Affiliates (other than members of the Group).

 

4

Without limitation to the foregoing, no Group Company shall, except following
reasonable consultation with the Minority Party, enter into any material
refinancing of, or amendments to the terms of, any existing Indebtedness of the
Group where such Indebtedness is in excess of $5 million in aggregate from the
date of this Agreement.

Acquisitions and Disposals

 

3

No Group Company shall, without Minority Consent:

 

 

(a)

acquire any interest in any business, company or tangible or intangible assets,
the consideration for which, when aggregated with that paid for any previous
acquisitions made after the date of this Agreement, exceeds $10 million; or
(ii) which was loss making in the 12 months prior to the date of the
acquisition; or

 

42



--------------------------------------------------------------------------------

 

(b)

dispose of any interest in any business, company, or assets (i) where the higher
of (a) consideration actually received for such disposal, when aggregated with
that received from any previous disposals, and (b) the fair market value of the
assets disposed of exceeds $10 million; or (ii) which are necessary for the
continuation of the business of the Group in the manner carried on at the date
of this Agreement; or

 

 

(c)

agree to do any of the foregoing.

Material Contracts

 

4

No Group Company shall, without Minority Consent, enter into or agree to enter
into any agreement or make any amendment to any existing agreement the terms of
which (or, in the case of an amendment, which amendment) provide for or may
require (i) payment of any new fee or amount; (ii) prepayment or acceleration of
payment of any existing amount; (iii) termination; (iv) negotiation or material
variation of terms by the counterparty as a result of Cayman 5 or any Affiliate
thereof becoming Controlling Party.

Management

 

5

The Minority Party shall have the right to appoint two Directors to the Board
and the Operating Board, provided always that this shall in no circumstances
constitute a majority of the Board or the Operating Board and no limit shall be
placed on the number of Directors who may be appointed to the Board or the
Operating Board by the Controlling Party. The appointees made by the Minority
Party pursuant to this paragraph shall also have the right to attend meetings of
the Shareholders.

 

6

The Controlling Party shall deliver to the Minority Party:

 

 

(a)

all information reasonably required by the Minority Party to allow it or its
Affiliates (i) to comply with applicable statutory reporting or regulatory
conduct of business requirements; and (ii) to evaluate its or their investment
in the Group and report to its or their investors in the ordinary course;

 

 

(b)

monthly management accounts, prepared substantially in accordance with CEDC
group format, as soon as reasonably practicable following the end of the
relevant month;

 

 

(c)

quarterly management accounts prepared substantially in accordance with the CEDC
group format as soon as reasonably practicable following the end of the relevant
quarter;

 

 

(d)

annual audited financial information as soon as reasonably practicable following
the end of the relevant financial period; and

 

 

(e)

the Budget,

and shall (i) disclose to the Minority Party any matters of which it becomes
aware which could reasonably be expected to have a material and adverse impact
on the operations and condition of the Group; and (ii) keep the Minority
apprised of the performance of the Group and allow the Minority Party reasonable
access to the management of the Group and to CEDC group management.

 

43



--------------------------------------------------------------------------------

7

All compliance, financial reporting, audit, and audit related costs, shall be
borne by the Group except where such costs relate to activities in which the
Group would not engage, but for the other provisions of this paragraph 7. The
costs that the Group shall be required to bear in connection with such
activities shall be limited to a maximum of $300,000 per calendar year. Any
costs in excess of $300,000 in any calendar year incurred in connection with
such activities shall be borne by CEDC.

Related Party Transactions

 

8

No Group Company shall, without Minority Consent, enter into any Related Party
Transaction or series of related Related Party Transactions with a value in
excess of $250,000 in aggregate per annum, provided that Minority Consent may
not be withheld in respect of any such Related Party Transactions which the
Controlling Party has demonstrated to the reasonable satisfaction of the
Minority Party, (i) are entered into in the ordinary course of trading; (ii) are
entered into on arm’s length terms; (iii) are working capital neutral to the
Group; (iv) do not increase counterparty credit risk for the Group; and
(v) where applicable, generate margins for the Group which are comparable to
those given to other parties by the related party.

Dividends

 

9

The Company may (having given not less than 30 days’ written notice to the
Minority Party) declare, pay or otherwise make any dividend or other
distribution (whether in cash or in specie) subject to the following:

 

 

(a)

any such dividend received by Cayman 7 shall be applied to the extent required
by, and in accordance with the provisions of, the Option Agreement and the
Limited Partnership Agreement;

 

 

(b)

the payment of such dividend shall be subject to all applicable legal and
contractual restrictions applicable to the Company or any of its Subsidiaries,
which restrictions shall include any legal or contractual restrictions
applicable to the direct or indirect provision of funds to the Company by any of
its Subsidiaries (whether by dividend, loan or otherwise) which may be necessary
in order to enable the Company to pay such dividend without any member of the
Group incurring any Indebtedness to any Person (other than to another member of
the Group);

 

 

(c)

no such dividend shall be payable if:

 

 

(i)

following the payment of such dividend, less than the Minimum Cash Amount would
remain held in cash in Lux 3;

 

 

(ii)

following such dividend the Leverage Ratio (taking into account the payment of
such dividend) would be greater than 2.0; or

 

 

(iii)

the payment of such dividend is not permitted pursuant to the conditions of
paragraph f(ii) of the definition of “Permitted Payment” as such term is defined
in the Senior Facilities Agreement (in the form amended as at, or prior to, the
date of this Agreement) and, where necessary in order to interpret such
provisions, incorporating relevant defined terms from the Senior Facilities
Agreement).

 

10

For the purposes of paragraph 9 above:

 

 

(a)

the “Minimum Cash Amount” shall mean $30 million, save that where the dividend
is paid on the Final Cayman 7 Call Option Completion Date and the Final Cayman 7
Call Option is completed in full on that date in accordance with its terms, the
“Minimum Cash Amount” shall mean $0; and

 

44



--------------------------------------------------------------------------------

 

(b)

the “Maximum Dividend Amount” shall mean the maximum cash dividend which the
Company is able to pay at the relevant time, taking into account the
restrictions mentioned in paragraphs 9(b) and 9(c) above and after having made
appropriate payment, withholding or reservation of all taxes payable in
connection with such dividend.

Miscellaneous

 

11

The Controlling Party shall not, without Minority Consent, take any action (and
the Controlling Shareholder shall procure that each of its Affiliates shall not
take any action) in respect of the Group which will or is reasonably likely to
be materially prejudicial to the ability of the Lion Holdcos to enforce security
in the event of a default by Cayman 7 of its obligations under this Agreement.
For the avoidance of doubt, this right extends, without limitation, to
restructurings of the Group howsoever effected and to restructurings, whether
directly or indirectly, of CEDC’s investment in, or rights of ownership over,
the Group, howsoever effected.

Minority Consent

 

12

Minority Consent shall be given (or denied) within ten Business Days of the date
of request by the Controlling Party. If no response is received from the
Minority Party within ten Business Days following the date of request by the
Controlling Party, Minority Consent shall be deemed to have been given.

 

13

Minority Consent shall not be unreasonably withheld and the Minority Party
agrees to give reasonable consideration to any request for Minority Consent.

 

45



--------------------------------------------------------------------------------

SCHEDULE 5

DEFAULT GOVERNANCE PROVISIONS

This Schedule sets out the provisions which will apply at all times from the
Default Control Date.

 

1

New Issues and Transfer

 

1.1

Each member of the Group shall be free to make a Capital Increase, free from any
pre-emption rights, (any securities issued pursuant to such Capital Increase
being the “New Shares”) to any Person (and the Shareholders shall do all acts
and things in their capacity as Shareholders as are reasonably required or
appropriate to ensure that the relevant member of the Group may issue such
securities):

 

 

1.1.1 

in connection with the payment in shares of all or part of the consideration for
the acquisition of any business or assets by any Group Company (a “New
Acquisition”);

 

 

1.1.2 

in order to permit any sellers under a New Acquisition to invest in any Group
Company;

 

 

1.1.3 

in connection with any investment or incentive scheme in which managers and/or
employees of the Group are entitled to participate;

 

 

1.1.4 

pursuant to the exercise of the conversion rights under any convertible debt
securities issued by any member of the Group;

 

 

1.1.5 

to any existing or new lender to the Group in connection with the raising of
debt finance by any member of the Group from such lender;

 

 

1.1.6 

where the Capital Increase takes place between members of the Group; or

 

 

1.1.7 

as part of a Capital Increase pursuant to a Distress Situation.

 

1.2

In the event of an issue of New Shares not falling within paragraphs 1.1.1 to
1.1.6 above the relevant Group Company shall offer for subscription New Shares
(at the same cash price per New Share) first to the Shareholders, in the same
class, pro rata to the Shares held by them in order that they be afforded the
opportunity to maintain their respective percentage ownership interest in the
Group and in the same class of shares held by them (the pre-emptive offers
contemplated by this sentence each being known as a “New Offer”).

 

1.3

The New Offer shall be made by notice stating the number or amount of New Shares
being offered, the price at which they are being offered (the “New Offer Price”)
and any other terms of the New Offer which the relevant Group Company may apply.

 

1.4

The New Offer shall remain open for the period (being not less than 30 Business
Days) specified in the notice. This period may be shorter if the Shareholders
provide their consent to the shorter period of notice.

 

1.5

The relevant Group Company shall issue the New Shares to those Shareholders who
apply for them and in the case of oversubscription for such New Shares as far as
practicable in proportion to the number of Shares held by them respectively, but
so that an applicant shall not be allotted or granted a number of New Shares
greater than the number for which it applied.

 

46



--------------------------------------------------------------------------------

1.6

Any New Shares not taken up under the New Offer may, at any time up to six
months after the expiry of the New Offer, be issued or granted by the relevant
Group Company at such price (not being less than the New Offer Price), on such
terms (being no less favourable to the Company than the terms of the New Offer),
in such manner and to such Persons as the Board determines.

 

1.7

The Shareholders shall do all acts and things in their capacity as Shareholders
as are reasonably required or appropriate to ensure that members of the Group
may issue New Shares in accordance with the above provisions.

 

1.8

From the Default Control Date:

 

 

1.8.1 

the Lion Parties may, subject always to the provisions of paragraphs 2,3 and 4
of this Schedule, Transfer any Shares they hold; and

 

 

1.8.2 

Cayman 7 may, subject always to the provisions of paragraphs 3 and 9 of this
Schedule, Transfer any of the Shares it holds.

 

2

Right of First Look

 

2.1

Cayman 5 hereby agrees with CEDC:

 

 

2.1.1 

that, prior to the commencement of any formal sale process (including a formal
auction process or other analogous situation involving the appointment of a
third party financial adviser) (a “Formal Sale Process”) in relation to the sale
of all or substantially all of (i) the shares of Lux 1 held by the Company;
(ii) the assets of the Group; or (iii) the interest held by the Lion Parties in
the Company (together with (i) and (ii), the “First Look Assets”), the Lion
Parties or the Company, as the case may be, will engage with CEDC for a period
of 30 days to ascertain whether an agreement can be reached between the Lion
Parties or the Company and CEDC for the sale to CEDC of any or all of the First
Look Assets; or

 

 

2.1.2 

that, in the event of a possible sale of any of the First Look Assets outside of
a Formal Sale Process, prior to (i) granting access to information which
constitutes the undertaking of a material due diligence process by a third
party; or (ii) signing either (a) exclusivity with a third party or (b) a sale
and purchase agreement with a third party, the Lion Parties or the Company will
engage with CEDC for a period of 30 days to ascertain whether an agreement can
be reached between the Lion Parties or the Company and CEDC for the sale to CEDC
of any or all of the First Look Assets.

 

2.2

If, following the expiry of the 30 day period under paragraphs 2.1.1 or 2.1.2
above the Lion Parties or the Company and CEDC fail to agree upon the price or
terms of a sale of the First Look Assets, the Lion Parties or the Company shall,
subject to paragraph 3 and paragraph 4, be permitted to dispose of the First
Look Assets to such Person and on such terms as the Lion Parties, in their
absolute discretion, may determine.

 

3

Tag-Along Rights

 

3.1

If the Lion Parties (the “Tag Along Seller”) propose to make a Transfer of any
Ordinary Shares to any Person or Persons (other than any Person who would be a
Permitted Transferee of any such Lion Party), (the “Tag-Along Purchaser”) by way
of a sale (a “Tag-Along Sale”) which Ordinary Shares:

 

 

3.1.1 

carry; or

 

47



--------------------------------------------------------------------------------

 

3.1.2 

together in the aggregate with any Ordinary Shares Transferred by the Lion
Parties to the same Tag-Along Purchaser or any of its Affiliates in the 12 month
period ending on the date of such sale, carry

10% or more of the voting rights in the Company, the other Shareholders shall
have the opportunity (“Tag Along Right”) for the same consideration and on the
same terms pursuant to the provisions of this paragraph 3, to sell (subject to
paragraph 3.5) to the Tag-Along Purchaser a number of Ordinary Shares (the
“Tag-Along Securities”) determined as follows. The number of Ordinary Shares
which the other Shareholders shall be entitled to sell pursuant to their
Tag-Along Right shall be:

(A/B)×C

where:

A = the aggregate of the number of Ordinary Shares being proposed to be sold by
the Lion Parties to the Tag-Along Purchaser and the number of Ordinary Shares
Transferred by any of the Lion Parties to the same Tag-Along Purchaser or any of
its Affiliates in the 12 month period ending on the date of such proposed
Tag-Along Sale;

B = the aggregate number of Ordinary Shares held by the Lion Parties at the time
of such proposed Tag-Along Sale (including the Ordinary Shares proposed to be
sold pursuant to such Tag-Along Sale) plus the aggregate number of Ordinary
Shares Transferred by any of the Lion Parties to the same Tag-Along Purchaser or
any of its Affiliates in the 12 month period ending on the date of such proposed
Tag-Along Sale; and

C = the number of Ordinary Shares held by the other Shareholders at the time of
such proposed Tag-Along Sale.

For the avoidance of doubt, the provisions of this paragraph 3.1 shall not
include any shares sold pursuant to any previous Tag Along Sale in respect of
which the Tag Along Right was previously exercised.

 

3.2

Not less than twenty days prior to any proposed Tag Along Sale pursuant to this
paragraph 3, the Tag Along Seller shall deliver to the other Shareholders
written notice (a “Tag Along Notice”) thereof, which notice shall set out:

 

 

3.2.1 

the total number of Ordinary Shares proposed to be sold to the Tag-Along
Purchaser and the aggregate number of Tag-Along Securities which the other
Shareholders are entitled to sell pursuant to the Tag-Along Right;

 

 

3.2.2 

the type and amount of consideration to be paid by the Tag Along Purchaser for
each Ordinary Share; and

 

 

3.2.3 

all other material terms and conditions, if any, of such proposed transaction.

If a Shareholder elects (in such event, a “Participating Shareholder”) to
exercise its Tag Along Right and sell some or all of the Tag Along Securities
pursuant to this paragraph 3, then the Participating Shareholder shall so notify
the Tag Along Seller by notice in writing within fifteen days after the date of
the Tag Along Notice and, at the Tag-Along Seller’s request, not less than two
Business Days prior to the proposed Transfer, the Participating Shareholder
shall deliver to the Tag-Along Seller all documents (if any) required to be
executed in connection with such transaction.

 

48



--------------------------------------------------------------------------------

3.3

If the Tag-Along Sale shall not have been completed within 60 days after the
date of the Tag-Along Notice (subject to paragraph 3.5), the Tag Along Seller
shall promptly return to the Participating Shareholder all documents (if any)
previously delivered by the Participating Shareholder to the Tag Along Seller in
relation to the contemplated Tag-Along Sale, and all the restrictions on
Transfer contained in this Agreement with respect to Shares held or owned by the
Tag-Along Seller and such Participating Shareholder shall again be in effect.

 

3.4

If a Participating Shareholder properly exercises its Tag-Along Right:

 

 

3.4.1 

the sale of its Tag-Along Securities shall occur concurrently with the sale by
the Tag-Along Seller of its Shares;

 

 

3.4.2 

such Participating Shareholder shall receive for its Tag-Along Securities the
same consideration per Share that the Tag-Along Seller receives for its Shares
from the Tag-Along Purchaser as set out in the Tag-Along Notice; and

 

 

3.4.3 

the sale by the Participating Shareholder shall otherwise be on the same terms
and conditions upon which the Tag-Along Seller is selling its Shares.

 

3.5

If the Tag-Along Sale is subject to any prior regulatory approval, the 60 day
period during which the Tag-Along Sale may be completed as set out in paragraph
3.2 shall be extended until the expiration of five Business Days after all such
approval shall have been received.

 

3.6

For the avoidance of doubt, the Tag Along rights contained in this paragraph 3
shall not apply to any Transfer by the Lion Parties of the economic interest in,
but not the voting rights attaching to, any Ordinary Shares.

 

4

Drag-Along Rights

 

4.1

If the Lion Parties propose, at any time, (directly or indirectly) to make a
Transfer of Ordinary Shares to any Person or Persons (other than any Person who
would be a Permitted Transferee of any Lion Party) (the “Drag-Along Purchaser”),
whether for a cash consideration or otherwise, where such Transfer (a
“Drag-Along Sale”) would give rise to a Tag-Along Right pursuant to paragraph
3.1 then the Lion Parties (the “Drag-Along Sellers”) may, at their option,
require (“Drag-Along Rights”) each of the other Shareholders (each a “Drag-Along
Shareholder”) to make a Transfer pursuant to the provisions of this paragraph 4
of such number of Shares (the “Drag-Along Securities”) as determined in
accordance with the provisions of paragraph 3.1.

 

4.2

The Drag-Along Sellers shall deliver to each Drag-Along Shareholder written
notice (the “Drag-Along Notice”) of any Transfer proposed to be made pursuant to
paragraph 4.1 not later than the twentieth day prior to the proposed Drag-Along
Sale, which notice shall set out:

 

4.3

the type and amount of consideration to be paid by the Purchaser for each Share;

 

 

4.3.1 

the Person who has expressed an interest in acquiring the Shares;

 

 

4.3.2 

the number of Drag-Along Securities that each such Drag-Along Shareholder may be
required to Transfer (as determined pursuant to paragraph 3.1); and

 

 

4.3.3 

all other material terms and conditions, if any, of such transaction.

 

49



--------------------------------------------------------------------------------

4.4

If, within 60 days after the date of the Drag-Along Notice (unless such period
is extended pursuant to paragraph 4.7), the Drag-Along Sellers complete the
Drag-Along Sale in accordance with the terms and conditions set out in the
Drag-Along Notice, each Drag-Along Shareholder will sell its Drag-Along
Securities to the Drag-Along Purchaser at the same time and on the same terms
and conditions upon which the Drag-Along Sellers sell their Shares pursuant to
the Drag-Along Sale.

 

4.5

Within fifteen days after the date of the Drag-Along Notice, the Drag-Along
Shareholders shall promptly deliver to the Drag-Along Sellers all documents in
their possession reasonably requested in writing by the Drag-Along Sellers
and/or the Company and reasonably required to be executed in connection with
such Drag-Along Sale. In the event that any of such Drag-Along Shareholders
shall fail to deliver such documents to the Drag-Along Sellers, the Company
shall cause the books and records of the Company to show that such Drag-Along
Securities are bound by the provisions of this paragraph 4.5 and such Drag-Along
Securities shall be transferred to the Purchaser promptly upon surrender of such
Drag-Along Securities for sale by the holder thereof.

 

4.6

If no Transfer of the Drag-Along Securities in accordance with the provisions of
this Clause 4 shall have been completed within 60 days after the date of the
Drag-Along Notice (unless such period is extended pursuant to paragraph 4.7),
the Drag-Along Sellers shall return to the Drag-Along Shareholders all documents
(if any) previously delivered to the Drag-Along Sellers in relation to the
contemplated Drag-Along Sale, and all the restrictions on Transfer contained in
this Agreement with respect to Shares owned or held by such Drag-Along
Shareholder shall again be in effect.

 

4.7

If the Transfer of Shares pursuant to a Drag-Along Sale is subject to any prior
regulatory approval, the time period during which such Transfer may be
consummated shall be extended until the expiration of five (5) Business Days
after all such approvals shall have been received.

 

4.8

No Transfer of Shares pursuant to a Drag Along Sale shall take place unless:

 

 

4.8.1 

the consideration payable on the Drag Along Sale for the Shares being sold is at
least equal to the Fair Market Value; and

 

 

4.8.2 

at least seventy-five percent of such consideration is in the form of cash or
cash equivalents.

For the purposes of this Clause (and without limitation), any of the following
are deemed to be cash:

 

 

4.8.3 

any liabilities, as shown on the most recent consolidated balance sheet, of the
Company that are assumed by the transferee of any such Shares pursuant to a
customary novation agreement that releases the Company from liability in respect
of those liabilities; and

 

 

4.8.4 

any securities, notes or other obligation received by the Drag-Along Sellers
from the Drag Along Purchaser that are converted by the Drag Along Sellers into
cash or cash equivalents within 60 days, to the extent of the cash or cash
equivalents received in that conversion.

 

50



--------------------------------------------------------------------------------

5

Permitted Transfers

 

 

5.1.1 

Any Shareholder may at any time Transfer any or all of its Shares, including all
rights and obligations attached to such Shares pursuant to this Agreement to one
or more of its Permitted Transferees (and each such Permitted Transferee may in
turn only effect any such Transfer to a Permitted Transferee of the initial
transferor Party upon the same terms and conditions specified herein) without
the consent of the Board or the consent of any other Shareholder so long as
(i) such Permitted Transferee shall have executed and delivered to the Company a
Deed of Adherence, provided that, if such Transfer relates to some only of the
Shares owned by such selling Shareholder, such selling Shareholder shall remain
liable for the performance of its obligations under this Agreement in relation
to the Shares it continues to hold, and (ii) the Transfer to such Permitted
Transferee is not in violation of any securities laws applicable to such
Transfer.

 

 

5.1.2 

If, while a Permitted Transferee holds any Shares, such Permitted Transferee
ceases to qualify as a Permitted Transferee in relation to the initial
transferor Shareholder from whom or which such Permitted Transferee or any
previous Permitted Transferee of such initial transferor Shareholder received
such Shares (an “Unwinding Event”), then:

 

 

(a)

the relevant initial transferor Shareholder shall forthwith notify the other
Shareholders and the Company, as applicable, of the pending occurrence of such
Unwinding Event; and

 

 

(b)

prior to such Unwinding Event, such initial transferor Shareholder shall take
all actions necessary to effect a Transfer of all the Shares held by the
relevant former Permitted Transferee either back to such Shareholder or,
pursuant to this paragraph 5.1.2, to another Person that qualifies as a
Permitted Transferee of such initial transferor Shareholder and, until such
Transfer has occurred, such relevant former Permitted Transferee shall not be
entitled to vote or otherwise Transfer any of its Shares and all other rights
with respect to its Shares shall be suspended.

 

6

Board and information rights

 

6.1

For so long as the Cayman 7 Share exceeds five per cent., CEDC shall have the
right to appoint one director and to nominate one observer to each of the Board
and the Operating Board. The observer shall be entitled to attend, but not to
vote at, meetings of the Board and the Operating Board. The director and
observer appointed by CEDC shall also have the right to attend meetings of the
Shareholders. If the Chairman of the Board reasonably believes that there exists
a conflict between the interests of the Company and the interests of any
director or observer so appointed in relation to any particular matter, the
Chairman may direct that the director and observer (i) be excluded from all
Board meetings and other discussions relating to the relevant matter; and
(ii) shall not be provided with any information relating to the relevant matter
(including any information provided pursuant to paragraphs 6.2.2 to 6.2.5
below).

 

6.2

The Company shall deliver to CEDC:

 

 

6.2.1 

upon written request, and as soon as practicable, all information required to
allow CEDC to comply with applicable listing, reporting and disclosure rules,
regulations and requirements of applicable governmental entities and securities
exchanges, including, without limitation, the United States Securities and
Exchange Commission, the Polish Securities and Exchange Commission, NASDAQ, the
Warsaw Stock Exchange, and any other securities exchange on which any security
of CEDC is listed or admitted for trading;

 

51



--------------------------------------------------------------------------------

 

6.2.2 

for so long as the Cayman 7 Share exceeds five per cent., monthly management
accounts, where available;

 

 

6.2.3 

for so long as the Cayman 7 Share exceeds five per cent., quarterly management
accounts, where available;

 

 

6.2.4 

for so long as the Cayman 7 Share exceeds five per cent., the Budget; and

 

 

6.2.5 

for so long as the Cayman 7 Share exceeds five per cent., annual audited
financial information as soon as reasonably practicable following the end of the
relevant financial period.

 

7

Related Party Transactions

 

7.1

No member of the Group shall dispose of or acquire any material tangible or
intangible asset owned by the Company or any member of the Group of a value in
excess of $250,000 on terms other than arm’s length, unless the Company or a
member of the Group has first obtained: (i) the prior written consent of CEDC;
or (ii) a fairness opinion from an investment bank or accounting firm of
international repute addressed to a member of the Group and delivered to CEDC.

 

8

Disposals

The following shall apply in relation to any disposal of assets which includes
the disposal of the “Green Mark” and/or “Zhuravli” brands of vodka (a “Brand
Disposal”).

 

 

8.1.1 

Any Brand Disposal prior to either (i) the completion of any enforcement of the
Pledges or (ii) the release of the pledgor’s rights under the Pledges shall only
take place in accordance with the terms of the Pledges.

 

 

8.1.2 

Any Brand Disposal following either (i) the completion of any enforcement of the
Pledges or (ii) the release of the pledgor’s rights under the Pledges shall
require the consent of CEDC (not to be unreasonably withheld or delayed) if, at
the relevant time, the Cayman 7 Share is equal to or exceeds 15 per cent.

 

9

Right of First Refusal

 

9.1

In the event that Cayman 7 (the “Offeror”) proposes to make a Transfer (other
than to Permitted Transferees) of any of its Shares (other than pursuant to the
provision of paragraphs 3 or 4 of this Schedule) (an “Offer”), it shall, prior
to effecting any such Transfer, provide prior written notice (an “Offer Notice”)
to the Company and to the Lion Parties (and the Lion Parties shall be the
“Offerees”). The Offer Notice shall set out:

 

 

9.1.1 

the number of Shares subject to the Offer (the “Offered Securities”);

 

 

9.1.2 

the price per Share at which such Transfer is proposed to be made (the “Offer
Price”); and

 

 

9.1.3 

all other material terms and conditions of the Offer,

(collectively, the “Offer Terms”).

 

52



--------------------------------------------------------------------------------

The Offer Notice shall be revocable at any time prior to acceptance by the
Offerees and, if it is revoked, the Offeror may not give a further Offer Notice
within six months after the date on which the Offer Notice is revoked, and the
remaining provisions of this paragraph 9.1 shall cease to apply in relation to
the revoked Offer Notice, and such Offered Securities shall become subject once
again to the provisions and restrictions of this Agreement.

 

9.2

The Offerees shall be entitled to purchase some or all of the Offered
Securities, provided that the allocation of the Offered Securities among the
Offerees shall be on such basis as the Offerees may determine, and the Offerees
shall notify the Offeror of such allocation.

 

9.3

The receipt of an Offer Notice by the Offerees shall constitute an offer by the
Offeror to sell to the Offerees, for cash, the Offered Securities on the Offer
Terms (“Pre-emption Offer”). For a period of thirty days after receipt of the
Offer Notice, the Offerees shall have the right, but not the obligation, to
accept the Pre-emption Offer in relation to some or all of the Offered
Securities by giving a written notice of acceptance (which shall be deemed
irrevocable) (an “Acceptance Notice”) to the Offeror.

 

9.4

Failure by the Offerees to deliver an Acceptance Notice before the expiration of
the thirty day period shall be deemed a rejection of the Pre-emption Offer by
the Offerees. The tender by the Offerees of an Acceptance Notice to the Offeror
shall constitute agreement by the Offerees to purchase, and by the Offeror to
sell to the Offerees, Offered Securities specified in the Acceptance Notice on
the Offer Terms.

 

9.5

In respect of each Offer Notice which is accepted as to some or all of the
Offered Securities within the thirty day period prescribed by paragraph 9.3, the
Offerees shall purchase and pay the Offer Price in cash equivalent terms for
such Offered Securities within a further thirty day period of their delivery of
an Acceptance Notice, provided that, if the purchase and sale of such Offered
Securities is subject to any prior regulatory approval, the time period during
which such purchase and sale may be completed shall be extended until the
expiration of fifteen Business Days after all such approvals shall have been
received, but only to the extent that such application(s) for regulatory
approval were promptly made and in any event within the thirty day period from
delivery of the Acceptance Notice.

 

9.6

The Offeror shall have the right for a period of sixty days following the date
falling 30 days after service of an Offer Notice to sell any Offered Securities
to which such Offer Notice relates and in respect of which an Acceptance Notice
has not been delivered pursuant to the provisions of this Clause to any third
party (a “Third Party Purchaser”) at a price in cash not less than the Offer
Price and otherwise on such terms and conditions no more favourable to the Third
Party Purchaser than the Offer Terms, provided that, if the purchase and sale of
such Offered Securities is subject to any prior regulatory approval, the time
period during which such purchase and sale may be consummated shall be extended
until the expiration of fifteen Business Days after all such approvals shall
have been received but only to the extent that such application(s) for
regulatory approval were promptly made and in any event within the ninety days
following the date of the Offer Notice. If any Offered Securities are not sold
pursuant to the provisions of this paragraph 9.6 prior to the expiration of the
time period prescribed by this paragraph 9.6, such Offered Securities shall
become subject once again to the provisions and restrictions of this Agreement.

 

9.7

The provisions of this paragraph 9 shall not apply in connection with any
enforcement of any of the Pledges.

 

53



--------------------------------------------------------------------------------

SCHEDULE 6

US “CHECK THE BOX” ELECTIONS

 

Entities that have made
CTB elections to be
treated as disregarded
entities

 

Entities that have made
CTB elections to be
treated as partnerships

 

Entities that will make
CTB elections to be
treated as flow-through
entities

Pasalba Limited

 

Lion/Rally Cayman 1

 

Lion/Rally Cayman 4

Ushba Distillery

 

Lion/Rally Cayman 2

 

Lion/Rally Cayman 5

Latchey Limited

   

Lion/Rally Cayman 6

“Ushba Trans”

   

Lion/Rally Cayman 7

Closed Joint Stock Compnay Mid-Russian Distilleries

   

Lion/Rally Cayman 8

OOO Perviy Kupazhny Zavod

   

Lion/Rally Cayman 9

ZAO “Sibirsky LVZ”

   

Lion/Rally Lux 4

LLC “The Trading House Russian Alcohol”

   

LLC “The Trading House Russian Alcohol – Centre”

   

LLC “The Trading House Russian Alcohol – North West”

   

JSC “Distillery Topaz”

   

JSC “Russian Alcohol Group”

   

OOO “Chop Rapid BP”

   

OOO “Chop Schit Topaza”

   

AUK Holdings Limited

   

LLC Bravo Premium

   

Vlakor Trading Limited

   

LLC “Chorniy & Mikola”

   

OOO Glavspirttrest

   

Lion/Rally Cayman 3

   

Lion/Rally Lux 2

   

Lion/Rally Lux 3

   

 

54



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Agreement has been executed and delivered as a DEED on
the date that appears on the first page of this Agreement by:

 

Executed as a DEED by

 

)

   

LION/RALLY CAYMAN 8

 

)

 

/s/ Hayley Tanguy

   

acting by

 

)

 

Authorised signatory

   

)

   

in the presence of:

 

)

 

/s/ Emilie Ingrouille

     

Signature

 

Witness name: Emilie Ingrouille

Witness address: Second Floor, Tudor House, Le Bordage, St. Peter Port, Guernsey

 

Executed as a DEED by

 

)

   

LION/RALLY CAYMAN 7

 

)

 

/s/ Hayley Tanguy

   

acting by its general partner

 

)

 

Authorised signatory

 

LION/RALLY CAYMAN 8

 

)

     

)

   

in the presence of:

 

)

 

/s/ Emilie Ingrouille

     

Signature

 

Witness name: Emilie Ingrouille

Witness address: Second Floor, Tudor House, Le Bordage, St. Peter Port, Guernsey

 

Executed as a DEED by

 

)

   

LION/RALLY CAYMAN 4

 

)

 

/s/ Hayley Tanguy

   

acting by

 

)

 

Authorised signatory

   

)

   

in the presence of:

 

)

 

/s/ Emilie Ingrouille

     

Signature

 

Witness name: Emilie Ingrouille

Witness address: Second Floor, Tudor House, Le Bordage, St. Peter Port, Guernsey

 

55



--------------------------------------------------------------------------------

Executed as a DEED by

 

)

   

LION/RALLY CAYMAN 5

 

)

 

/s/ Hayley Tanguy

   

acting by

 

)

 

Authorised signatory

   

)

   

in the presence of:

 

)

 

/s/ Emilie Ingrouille

     

Signature

 

Witness name: Emilie Ingrouille

Witness address: Second Floor, Tudor House, Le Bordage, St. Peter Port, Guernsey

 

Executed as a DEED by

 

)

   

LION/RALLY CAYMAN 6

 

)

 

/s/ Hayley Tanguy

   

acting by

 

)

 

Authorised signatory

   

)

   

in the presence of:

 

)

 

/s/ Emilie Ingrouille

     

Signature

 

Witness name: Emilie Ingrouille

Witness address: Second Floor, Tudor House, Le Bordage, St. Peter Port, Guernsey

 

Executed as a DEED by

 

)

   

CENTRAL EUROPEAN

 

)

   

DISTRIBUTION CORPORATION

 

)

 

/s/ William V. Carey

 

acting by

 

)

 

Authorised signatory

 

 

56